– The next item is the report (A6-0112/2005) by Mrs Fraga Estévez, on behalf of the Committee on Fisheries, on the proposal for a Council regulation concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea and amending Regulations (EEC) No 2847/93 and (EC) No 973/2001 [COM(2003)0589 – C5-0480/2003 – 2003/0229(CNS)].
. Mr President, let me express the Commission's any my personal satisfaction with the method and the quality of the work done to tackle the challenge of developing adequate management measures for our Mediterranean fisheries.
It could not be taken for granted that the deadlock on this matter during the term of the previous European Parliament could be overcome. The proactive attitude of this Parliament, along with a general awareness of the state of fisheries resources and marine ecosystems in the Mediterranean, has contributed to the achievement of a sound compromise. Members of the European Parliament have shown their ability to listen to the spectrum of views that have been voiced on this important question. Parliament's opinion, which I hope will be adopted today, is a good starting point for the work to be carried out in the Council and I hope that the European institutions will be able to deliver the new regulation shortly, in the interests of our fishermen and of fisheries and the marine environment of the Mediterranean.
The Commission is very pleased with the close cooperation of the rapporteur, Mrs Fraga Estévez, and the members of the Committee on Fisheries during our work on this important proposal.
I am happy to be able to inform you that we can accept 22 of the 34 amendments tabled by the Committee on Fisheries and other Members. Nine amendments of the 22 accepted, and in particular Amendments 2, 10, 11, 13, 20, 21, 22, 25 and 26 were part of a compromise package agreed with the rapporteur and approved by the Committee on Fisheries.
The compromise is not perfect in all details. Nonetheless a delicate balance of quite different views has been achieved without compromising the effectiveness of the proposal.
Let me turn to the other amendments tabled to the report before us. The Commission can also accept Amendments 5, 6, 7, 8, 9, 12, 14, 15, 16, 17, 18, 23 and 24, which introduce new elements that either reinforce our proposal or make the timing of the introduction of certain measures more gradual. The Commission cannot, however, accept Amendments 1, 3, 4, 19, and 27 to 34.
In particular, the concept of responsibility of nationals of Member States is already enshrined in the basic regulation for the common fisheries policy and should be maintained here. Amendments 1, 3 and 4 cannot therefore be accepted.
With respect to Amendments 19 and 33, which ask for the insertion of provisions for financial support for temporary fishing bans and for fishermen affected by the prohibition of certain fishing gear, the Commission believes that these proposals are not appropriate here, either because there are already rules on these matters under Community legislation and/or because these issues are to be dealt with in the framework of the European fisheries fund proposal.
The Commission cannot accept Amendment 27, which could dilute the significance of setting a minimum landing size for the species covered by the proposed regulation. In the absence of a minimum size, there would not be any incentive for fishermen to avoid the areas of aggregation of juveniles or undersized organisms or to improve selectivity as regards fishing gear and practices. Moreover, the common market for fisheries products calls for a harmonised minimum size.
A strict correspondence between minimum size and selectivity of prescribed equipment is rarely possible, particularly in multi-species, multi-gear fisheries, as is the case in the Mediterranean. Moreover, some minimum landing sizes are set for species caught, mainly with fishing gear and practices that are not regulated in this proposal and where selectivity is essentially left to the fishermen themselves.
As far as Amendment 28 is concerned, the same is not clear. The deletion of paragraph 3 would mean that whitebait fisheries would be completely forbidden. The Commission's aim is instead to keep them within a clear regulatory framework of national management plans. The Commission cannot therefore accept this proposal.
The Commission cannot accept Amendment 29, because a 30% increase in the height of the nets would increase fishing effort for small pelagic species, against scientific advice that calls for no increase in the fishing effort targeting this resource. Moreover, since purse seines may be used to catch demersal species in coastal areas, we should avoid authorising large purse seines that could touch the bottom in coastal areas where protected habitats, such as Posidonia beds, occur.
The Commission is however open to regulating this type of fishing gear by differentiating between purse seine fisheries for small pelagic species, demersal species and tuna. Each category should follow different rules. I hope that further refinement will be possible within the Council.
The Commission cannot accept Amendments 30 and 31. It is widely recognised that management of fishing effort should be one of the main management tools in the Mediterranean. Establishing the maximum overall dimensions for certain small-scale fishing gear is a way to address this.
The huge number of fishermen using this gear makes it indispensable to set maximum dimensions to avoid further increases in size which would result in insuperable walls of nets that impede free movement and migration for several species. Small-scale fishermen should also contribute to conservation.
The Commission cannot accept Amendments 32 and 34 for different reasons. The list of species in Annex VIII to Council Regulation 1039/98 requested by Amendment 32 contains species which are either not present in the Mediterranean or which can be caught by bottom-set nets and anchored floating nets in coastal areas. It is therefore undesirable to include the full list of species here. In fact the rationale of Article 7(2) as mentioned in Amendment 10 is to list a group of species which are caught offshore in midwater, or close to the surface of very deep waters and which, when they occur in the catch of a bottom-set gillnet or entangling net, are clear signals that such a net is a drift net rather than a bottom-set net. This provision is the only way to enforce the large pelagic drift net ban. Nonetheless, the Commission is open to a large list of species if there is evidence that certain species cannot be caught by real bottom-set nets but only by drift nets.
Amendment 34 suggesting a derogation for vessels smaller than 18 metres would gravely weaken the enforcement of the large pelagic drift nets ban. This amendment is based on the assumption that Article 7(2) addresses a type of surface gillnet targeting tuna. This assumption is not correct, since such nets cannot be classified as an anchored floating net or bottom-set net as defined in Article 2(9) and (12) respectively.
In conclusion, may I express the confidence that, with the help of the European Parliament, we can put before the Council an improved Commission proposal, which should facilitate its position vis-à-vis the Council. All Mediterranean fishermen and the marine ecosystems that they exploit need urgent and effective fisheries management. The adoption of a new, more effective and specially tailored European Union conservation policy for Mediterranean fisheries will also foster more ambitious steps within the multilateral framework of the General Fisheries Commission for the Mediterranean.
As you are well aware, fishing effort has been increasing in many areas and the exploitation pattern is still not satisfactory. In order to guide Mediterranean fisheries towards sustainable exploitation of the Mediterranean marine ecosystem, the European Union, which is the biggest fishing power in the region, needs to set a good and credible example.
A more effective Community management framework is needed to recover the full production and productivity potential of the Mediterranean in the interests first of all of our fishermen and also of other European citizens that want to benefit from the richness of the Mediterranean.
In concluding my speech, may I once again thank the rapporteur, as well as the chairman and members of the Committee on Fisheries, for their excellent cooperation on this matter. Their proactive cooperation has indeed provided us with a substantial input that will help ensure sustainability for fisheries in the Mediterranean.
. – Mr President, through this report, for which it has been my pleasure to be rapporteur, we finally have the opportunity to produce a fisheries management system for the Mediterranean, eleven years after the first attempt to impose order by means of the technical measures regulation, Regulation No 1696/94.
This is therefore a crucial moment for the fisheries sector in the area, and for having made it possible for us to reach this moment, I must fully acknowledge the work of Commissioner Joe Borg and Director-General Jörgen Holmquist — who have been personally involved in moving this dossier forward — their services, with whom I have worked on a daily basis, and of course my colleagues in the Committee on Fisheries, who have been wise and generous enough to give up many of their local sectors’ demands, sometimes despite strong pressure, in order not to deprive the whole Mediterranean sector of common management rules.
With everybody’s involvement, we have been able to unblock the Commission’s initial proposal which, perhaps because it was drawn up too quickly, had opened up apparently insoluble conflicts with the national administrations, with the sector and with this Parliament, which, as you will remember, rejected the proposal by means of the report by Mr Lisi.
In order to get out of this , I proposed to the Commission that we work in unison on a common text on the points on which there was the greatest controversy, with a view to achieving a joint compromise acceptable to Parliament and the Commission which we would then present once again to the Council of Ministers. The Commission accepted this method and, following a very hard negotiation and almost a year’s work, this is what we are presenting to the House today for its approval.
It may not be as ambitious a text as many of us would have liked; perhaps no one got everything they wanted. But we have all lost a little so that we may all emerge winners, because, if there was one thing we all agreed upon, it was that the situation of fishing in the Mediterranean could not remain at the mercy of a minimal regulation, which complicated more than it resolved.
If politics is a question of sacrificing individual interests for the sake of the common good, I believe that we can feel satisfied with our work on approving this report, which demonstrates that, when we work together, it is easier to make progress, and also that when a text that is balanced, and agreed amongst everybody, is presented to the governments, it is more easily accepted and therefore easier to apply.
This working method has also allowed us to avoid leaps into the dark with no scientific or logical basis, and certain contradictions in the initial text which led to the outright rejection of the proposal. For example, we introduce rationality and consistency into the regulation of the depths and distances from the coast within which it is possible to fish in such a biologically-, economically- and socially-sensitive sea.
For the first time, dredges are regulated, the way is opened for the use of more selective meshes — such as square mesh for towed nets — and considerable progress is made on bringing mesh size into line with the minimum sizes of species.
Furthermore, with regard to the Commission’s maximal initiative on bans, minimum sizes and hooks for the fishing of highly migratory species, it has been agreed firstly to attempt to get the regional fisheries organisations, such as the GFCM and the ICCAT, to produce these regulations, since this fishing is also carried out in the Mediterranean by third-country fleets and it does not make sense to impose restrictions solely on Community vessels.
Nevertheless, if within a period of one year, these international bodies do not achieve a common rule, the Commission will be empowered to present a new proposal, since we do not want to ignore our responsibilities, stemming from our strong presence in the fishing grounds.
With regard to the content of the report, I would finally like to stress the effort to provide greater protection for species by means of minimum sizes, with the only temporary exception of hake, where we worked on the basis of a Commission proposal to lower the size to 15 cm — which we have maintained until 2007, when the traditional size of 20 cm will return, coinciding with the proposed increase in mesh.
Furthermore, for the first time, the size of sardine is regulated, sizes that had disappeared from the Commission’s proposal are recovered, such as the size of clam or striped venus, and reasonable increases in size are introduced for other species, since the ultimate objective is to move closer to the scientific recommendations in the Mediterranean as well.
Mr President, having once again called upon this House to approve this report and, in particular, the compromise reached with the Commission, I shall end by expressing my hope that the Council will fully accept this new proposal, which is the result of this compromise between the European Commission and the European Parliament.
. – Mr President, Commissioner, ladies and gentlemen, Mrs Fraga Estévez’s excellent report in terms of its content and how it draws the strands together, describes the specific character of the Mediterranean more effectively than the Council’s proposal. Such a specific character means that, although the objectives of the Community’s management of fisheries must be the same throughout the EU, the means for achieving them must be adapted to the specific features of fishing in the Mediterranean. Doing so would take account both of the various biological, geographical and legal circumstances of the region, and of the aim of utilising the experience and skills of fishermen’s organisations operating in the Mediterranean.
One specific feature is small-scale coastal fishing. The majority of fishing vessels in the Italian fleet is less than 12 metres long and therefore we cannot disregard the difficulties that will be faced in converting them for other kinds of fishing – something that is greatly desired by the Community. Small-scale coastal fishing must not only be defined but also safeguarded, and, in the case of reconversion, higher levels of compensation and incentives must be dedicated to it, in order to avoid creating serious socioeconomic problems for the sector as a whole.
The proposal also specifies the role of the Regional Advisory Council, a body expressly created to promote the direct involvement of fishermen, and the vehicle for bringing first-hand experiences to the decision-making process, in order that Community legislation is increasingly in line with reality and the problems of the fisheries sector. We greatly welcome the role of the regulation for the Mediterranean in introducing common rules, but for this very reason all the non-European countries bordering the Mediterranean need to adapt their legislation to the stock conservation policy. To this end, it is necessary to strengthen the position of the European Community at the heart of the large organisations regulating fishing, in order to make the main international forums such as GFCM andICCATmore aware of Europe’s fishing tradition.
Finally, Mr President, I would also like to draw attention to the centrality of research, inasmuch as the basis of any good policy consists of the quality and depth of knowledge of the factors in play. From this perspective, the specific character of the Mediterranean has always been a problem: over and above the quantity of research, the problem lies in the discrepancy between research and the specific knowledge requirements of an effective management policy. That is why we need to insist in future on the coordination of scientific research and its applicability to the action plan.
. – Mr President, Commissioner, ladies and gentlemen, we must first of all thank Mrs Fraga Estévez for the excellent work she has carried out, and also the Commission for the sensitivity shown in taking account of what happened in the last parliamentary term, when Parliament had maintained that the Commission’s proposal could not be amended. Respect and a degree of humility on both sides have enabled a compromise to be reached.
It has been possible to reopen a debate with the fishing organisations. We have succeeded in preventing the Mediterranean from becoming marginalised in comparison with other seas, subject to a host of obligations and bans, amounting merely to a policy designed to penalise. Whilst appreciating the fact that the regulation represents a step forward and useful mediation, however, we believe that, even now, it retains an approach that is still linked – albeit to a lesser degree - to a model of fishing suited to the northern seas.
The northern seas are characterised by highly industrialised and single-species fishing, and they have a completely different marine biology to that of the Mediterranean. That is the reason for the long-standing debate – in committee and with you, Commissioner – on various minimum sizes, which we would have liked to fix more decisively: sardines and cod caught in the northern seas do not have the same rate of biological growth as the fish fauna of the Mediterranean. Equally, it is difficult to dictate overly specific limits on fishing gear, since an artisanal activity, carried out by small fleets, varies from country to country partly according to the kinds and variety of traditions.
With the implementation of this regulation, we would like to aim at an objective that is rarely achieved: a basin-wide policy, that is, a global approach. That of course involves paying attention to the management and conservation of fishery resources, to anti-pollution efforts and also to the safeguarding of jobs.
I would like to point out, Commissioner, that 80% of the fishing carried out in the Mediterranean is small scale and takes place in regions that are mainly located within the area of the former Objective 1: areas experiencing extreme social hardship, high rates of unemployment, and, in many cases, deprived of social support. I believe that particular sensitivity towards maintaining employment levels is a joint mission for the Commission and Parliament. We call on the Council to accept this proposal and to take into due consideration the quantity and quality of the work that it has made possible.
. – Mr President, I congratulate the rapporteur, Mrs Fraga Estévez, on her hard work on this legislation.
I wish to make some general comments. Fish, as everybody knows, is an important source of healthy human nutrition and is, quite rightly, much sought after by the consumer. It is also a major source of income for thousands of fishermen and other people involved in the fishing trade, including many small, medium and large businesses.
The seas provide this fish, but uncontrolled fishing practices will eventually diminish supply and kill off the fishing industry. It is thus imperative that measures to manage the sustainable exploitation of fishery resources are legislated for and implemented as soon as possible. This is especially so with respect to the Mediterranean Sea, where stocks of many fish species appear in many instances to be at threshold levels. That is why this legislation is so urgently needed.
However, legislation becomes significant not when it is approved on paper, but when it is implemented in practice. This is a major weakness, especially with respect to fishing. Observation, surveillance and action to ensure application of the rules is unfortunately inadequate in many, if not in most, cases.
Out there on the high seas, things are not as they should be. Gross violations are committed daily by those who bend the rules or just disregard them altogether. So the first point to be made is that much needs to be done to verify implementation of the legislation.
The second point concerns the scientific data available to us. This information is essential if we are to understand and properly assess, for example, fishing stocks, breeding grounds, migration patterns and catchment methods. Are our present scientific data reliable? Unfortunately, it would appear not. It is thus of the utmost importance to direct efforts at getting accurate fishing data, free not only from scientific error but also from external manipulation aimed at boosting personal profits rather than fish conservation.
Last but not least, I refer to the diminishing species of the small- and medium-sized fishing enterprises of the smaller Mediterranean Member States like my country, Cyprus. Already disadvantaged by being a small island at the periphery of the EU, half occupied by Turkish and British troops, Cyprus is now facing the very real threat of having its fishing industry completely destroyed. A few hundred fishermen who have been carrying on the centuries-old family tradition of fishing around their island are now facing annihilation by the bureaucratic and, it seems, heartless dragon of Brussels, acting in conjunction with faceless international commissions whose main concern is to satisfy the interests of the big multinational companies and powerful governments.
So vessels from all over the world fish freely around Cyprus, but the Cypriot fishermen cannot do so because they are being strangulated by ridiculously low quotas. Take tuna, for example. The EU has a quota allocation of about 18 000 tonnes per year and the Commission in its wisdom has, for some years, considered giving Cyprus a quota of just 5 to 10 tonnes, instead of the 500 to 1 000 tonnes needed. The Commission blames many factors, such as previous years undeclared or erroneous catchment statistics by the Cyprus authorities, but these are just excuses. The fishermen of Cyprus …
. – Mr President, ladies and gentlemen, I too am delighted that we were able to adopt this compromise. I wished to congratulate Mrs Fraga Estévez, who has accomplished a difficult and delicate, but nonetheless urgent, task in order to regulate and make provision for sustainable fishing in the Mediterranean, a sea that is itself threatened by extremely problematic developments: various types of pollution, decreasing resources, and threats to biodiversity.
I am delighted at this compromise for a number of reasons. Firstly, it sets out in a particularly clear manner which fishing gear is authorised or banned; it lays down the parameters for drift nets, mesh sizes, the minimum size of fish, deep-sea trawling and so on. Equally, it ensures that European policy with regard to other seas of relevance to us, whether in the Atlantic Ocean or the North Sea, is coherent. It was essential to equip ourselves with tools and policies for managing the fishery resources in the Mediterranean. It is also a fair compromise, allowing the majority of the countries concerned to find an effective balance between what one set of countries or another has had to accept or refuse in order to reach this compromise.
There remain, however, a number of issues to resolve which have in fact been raised by the previous speakers. One is the management of the entire Mediterranean basin, since we are only talking about the Member States of the European Union in this compromise. It is advisable, in fact, to strengthen the efforts of the regional organisations and to establish, within the framework of the EU Neighbourhood Policy, how we can reach agreements with the other countries bordering the Mediterranean basin. Further problems relate to bluefin tuna, which is an endangered species, or types of fishing such as purse-seine fishing, carried out for the purposes of aquaculture and involving practices that present an increasing number of problems. This compromise regulation does not directly target that type of fishing, but it is understandable how artisanal fishermen who feel themselves targeted by this regulation find it unfair that no further regulation is imposed on a developing method of fishing that creates huge problems for the preservation of ecosystems, given the means by which it is carried out.
Finally, I will repeat what Members have said regarding the need for the European Union urgently to conduct a much more active research policy on the Mediterranean. However, we do not have a large amount of the information and data which would enable us to fine-tune these policies and these tools. Equally, I believe that monitoring and implementing them depend on the political will of the Member States to enforce this new regulation. That is what the debate hinges upon.
– Mr President, ladies and gentlemen, we do not accept the proposal on the exploitation of Mediterranean fishery resources because it is unscientific. It tries to focus solely on taking measures to ban the use of fishing gear throughout the Mediterranean, whereas it is common knowledge that the burden on this sea's ecosystem is an extremely acute problem of marine pollution, as the result both of the careless use of pesticides and industrial pollution in general.
We know full well that the composition and fishing potential in the Mediterranean are different, due to the different conditions which prevail and interact, resulting in different degrees of eutrophication and, consequently, of sizes of catch. That is why we emphasise that the levelling down approach taken in the proposal, which generalises reductions in their output, will have different consequences from one fisherman to another.
When the above generalised bans are applied, they will have tragic consequences for certain areas. That is because, on the pretext of protecting fish stocks, the proposal reduces the fishing capacity, resulting in the immediate reduction and disappearance of income from fisheries for small and medium-sized fishing operations and, ultimately, a mass exodus from this occupation.
The result of all the above measures being proposed will be the mass destruction of fishing communities and the abandonment of entire geographical areas, while aquaculture will hasten to cover the fishery deficit which is expected to be created and its interests will be strengthened for the benefit of large monopolies operating in this sector.
Thus, the role of capital in fisheries will become stronger and its previous social and other historic characteristics will disappear. The monopolisation of fisheries will be reinforced, as will the profits of business groups, to the detriment of small and medium-sized fishing operations, the workers and the grass-roots classes, with painful consequences for the marine ecosystem and the environment in general.
We believe that the policy of managing fishing capacity and the development of fisheries cannot be comprehended separately from the interests of small and medium-sized fishing operations. We consider that the development of fisheries must, at the same time, respect the ecosystem and the potential of each area, as well as the broader interests of the local society and economy, far from and contrary to the ambitions and interests of big business.
All this must be incorporated into a more global plan which, using cooperatives of fishery producers as a lever, will make the most productive use of individual fishery potential. Within this framework, appropriate technical measures can be assessed and imposed which will be scientifically substantiated and will be considered necessary in order to maintain fish stocks, safeguard the productive potential of each area ...
. – Mr President, ladies and gentlemen, the concern for preserving the fishery resources in the Mediterranean is completely legitimate. It is indeed necessary to preserve a rich and diverse environment and essential food resources for future generations.
Sustainable management of the marine ecosystem is essential. Of all the living creatures populating this planet, there is, however, one that has not only duties but also rights. I am referring to human beings. The regulation submitted to us presents a compromise, the intention of which I certainly understand: it is a compromise not only between the different sovereign nations that make up Europe, but also between the ways in which the environment is used and conserved. However, Amendment 10, tabled by our rapporteur, directly affects a Mediterranean fishing activity that is traditional to France, the . This is an ancient fishing technique, specific to the French Mediterranean, in which bluefin tuna are caught using an anchored surface net.
My fellow Members, be aware that, by approving this amendment, you will be signing the death warrant of 1 200 jobs directly and indirectly linked to this activity. On the ground, there is incomprehension, as well as legitimate anger. For years, fishermen in this sector have made significant efforts, particularly with regard to protecting cetaceans, in order to limit the impact of their activity on the ecosystem. Their accidental catches are now only residual. Scientific studies show that this method of fishing is one that respects its environment. I know that this compromise has been difficult to reach, but I appeal to the Commission, the Council and especially the French Government. What are a few extra days of negotiation compared with the distress of 300 families and an entire region? What weight will the argument regarding the compromise package carry, and that of Pandora’s box, which should certainly not be opened in France, where public opinion is increasingly aware that Brussels is out of touch with the reality of people’s lives? Let us not forget that 80% of fishing in the Mediterranean is of an artisanal nature, so why should we always favour the remaining 20%?
Mrs Fraga Estévez, Members, reopen the negotiations in order to save these jobs! Commissioner Borg has just informed us that he refuses to approve our Amendment 34, on the grounds that Article 7(2), on which our amendment is founded, is based on a classification that does not correspond to the text. In my opinion, that is a matter of legal quibbling that concerns the detail of what the Commissioner and his services must regulate, but does not take account of the basis of the amendment, namely the protection of fishermen’s rights, which the amendment must crucially ensure is respected.
With this in mind, I call on you to vote against Amendment 10 tabled by our rapporteur, whom I nevertheless congratulate on the tireless work that she has carried out, and I call on you to vote in favour of our Amendment 34. On behalf of the fishermen whom you will save, I thank you.
. – Mr President, Commissioner, ladies and gentlemen, after long and arduous negotiations, begun not much less than two years ago, we have reached a compromise that only partially satisfies our Group. We are delighted, for example, to see resurrected potential financial support for the biological standstill, even if the new European Fisheries Fund is not considering it. Important matters remain on the table, however, which, in our opinion, are at odds with the interests of fishing in the Mediterranean. A further example: we believe that, given the importance of the whitebait sector, that species can be put on sale on condition that it is caught with statutory gear. That is why we have tabled Amendment 27, which we hope will be adopted.
We have stressed the specific character of Mediterranean fishing a number of times: it is essentially coastal and small scale, a type of fishing that is part of culture and which, in addition to passing down a centuries-old tradition from generation to generation, constitutes a vital source for the economy, particularly in an area – let us not forget – of extensive socioeconomic degradation. We therefore believe that points 3 and 4 of Annex 2 must be taken out, the intention of which is to regulate and standardise the technical features of small-scale gear, which, precisely because it is linked to a specific type of fishing and to specific coastal zones, cannot by its very nature be the subject of regulatory enforcement.
We congratulate the rapporteur, Mrs Fraga Estévez, and harbour the legitimate hope that this regulation may be a significant breakthrough towards a Mediterranean that is careful to preserve its fish fauna, but is also the source of livelihoods and employment for thousands of European fishermen, who, up to now, have only been required to observe bans and limits, whilst for the non-European fleets the Mediterranean has been a kind of free zone.
– Mr President, ladies and gentlemen, fishing is nothing short of essential for the survival of the human race: more than one billion people live on animal protein or its by-products. As regards catch potential, according to the experts, we are reaching the limit and it is therefore right that the European Parliament and the Commission are attempting to put a limit on fishing, to manage catches in a sustainable way and to stamp out destructive forms of fishing.
Fishing and aquaculture, however, represent one of the principal activities of the Union. The European fisheries market is ranked third in the world after China and Peru. In France, Greece, Italy and Spain approximately 100 000 fishermen and tens of thousands of fishing vessels are involved in the fisheries sector. The European fleet – which is an artisanal fleet, as the statistical data show – consists primarily of vessels lighter than 10 tonnes. The essentially artisanal character of our fleet and our fishermen is therefore obvious. Citizens thus expect the European Parliament and the Commission to strike a balanced position, reconciling economic and ecological needs.
Similarly, the protection of fish stocks must be more strictly based on scientific information than is the case at present, but we must also actively involve fishermen in the management of fishery resources and liaise with the environmental world in order to raise awareness and call attention to employment issues. We therefore call for the gradual application of the new regulations. Mrs Fraga Estévez’s report, on the whole, puts ...
– Mr President, I would like to say firstly that the work carried out by the rapporteur –– in this case, Mrs Fraga –– and by the Members of the Committee on Fisheries, is above all an example of cooperation, as the Commissioner pointed out, and it sends a very positive signal in terms of the future co-existence of the two institutions. I am convinced that this can only increase the credibility of this common policy within the European fisheries sector.
The cooperation –– which, as I have said, was close and effective –– between the rapporteur, Mrs Fraga –– who has done a magnificent job –– and the Commission services, has allowed us to come to this House today with a compromise acceptable to the majority of Parliament, and with a clear message to the sector, which under no circumstances must we break or spoil.
The most important thing is that this cooperation should allow us to unblock a situation which had become unsustainable; unsustainable for the Community institutions, of course, but above all for a sea whose resources have been regarded as over-exploited for some time, but which, owing to its special characteristics, has remained in a permanent state of exception, and it is now time to put an end to that.
The Mediterranean is a different kind of sea: national waters are more limited than in other areas of the Community, fish populations transcend areas and are shared, the general characteristics of the activity are different — there is above all a small-scale fishing fleet and a high proportion of fishermen fish on a part-time basis — there are many small landing sites, etc. I have only mentioned a few of the characteristics that make the Mediterranean a different kind of sea, but the objectives of the CFP are the same in the Mediterranean as in other Community waters: we must guarantee that live aquatic resources are exploited in a way that allows for sustainable environmental, economic and social conditions.
In addition, therefore, to the structural and market measures defined in the CFP that are already being applied, the conservation policy must be implemented in the Mediterranean in a similar fashion, as well as the regulations –– which must be improved and developed –– the harmonisation of minimum sizes and technical measures –– which must be absolute throughout the European Union and effective throughout the Mediterranean Basin –– and effective control — which must resolve a problem; the sale in a Member State, which is all too frequently Spain, of illegal fish originating from another Member State, because that illegal fishing damages both parties: the State that is selling it, because it damages resources, and the State that is receiving it, because it damages prices and, above all, damages the faith of the fishermen in the management mechanisms.
I would therefore like to congratulate the rapporteur and express my hope that we will all benefit from the vote.
– Mr President, I question whether the EU really is interested in achieving the sustainable exploitation of fishery resources. It is a contradiction that this is what the EU recommends in the report, at the same time as having fisheries agreements with countries in, for example, Africa. These third-country agreements contribute to overfishing of the oceans and impair many developing countries’ ability to build up profitable fishing industries themselves. A recently published report by the Swedish National Board of Fisheries criticises the EU’s third-country agreements. The criticism is based on the fact that none of these agreements promotes sustainable fishing and that they are also implemented in a way that does not comply with the FAO’s code of conduct. A number of non-governmental organisations share that view and have pointed out that the agreements predominantly affect coastal communities badly.
If the sustainable development of fishery resources really is a priority issue for the EU, the latter must not only advocate measures in the Mediterranean, as in this report, but also recommend and implement a radical review of its fisheries agreements with third countries. In this report, Parliament has altered the Commission’s proposal, which does not promote sustainable development, in favour of the fishing industry.
The EU should not work on issues concerning fishing. Issues of this type should be dealt with at regional and sub-regional levels insofar as that is possible. Those issues concerning fishing that presuppose international cooperation may usefully be dealt with within the framework of international bodies in which national special interests are not as marked as is the case in the EU.
. Mr President, I would like to underscore once again my satisfaction at the manner in which Parliament has cooperated on this important dossier. Our shared objective is to achieve sustainability of fisheries in the Mediterranean. We owe this to our fishermen and also to the maintenance of a sustainable marine ecosystem to be able to support this activity.
Through a constructive dialogue, we have explored the avenues to finding some technical solutions to what before seemed to be intractable difficulties. I would like to underline that the aim of the proposal is to create a conservation plan for the Mediterranean. We achieved this through finding a balance and we have instituted measures to protect small-scale fisheries in particular. For example, fishing for bianchetto continues to be allowed in our proposal, but with selective gear, not with trawls.
With the advent of the new Parliament and when I took office, I had to decide what to do regarding the Mediterranean proposal. It was decided at that time that rather than withdrawing the original proposal, we would leave it on the table, but adopt a flexible approach. That is exactly what we did and, to this effect, we have worked very closely with the Fisheries Committee. We have taken on board the amendments proposed by the Fisheries Committee as a package. We have also taken on board a number of other amendments from individual MEPs. Consultations have been carried out in an extensive manner with representatives of the sector for the Mediterranean, both by the Fisheries Committee and by the Commission.
We are discussing with the Member States with a view to having the proposal adopted as early as the June Council. We are making significant progress and we can accept certain other amendments to sensitise the regulation even further to the specificities of Mediterranean fisheries, but without forgoing the fundamental principle of sustainability.
We, the Community, have a responsibility to set a credible and strong example. We will continue to work with our partners in the Mediterranean Sea to convince them of the need to adopt measures along the same lines as ours. We have set up the Medisamac as a forum, bringing together most Mediterranean littoral States. We have strengthened the GFCM to be able to use it as a tool to achieve common standards, and we are working to establish a regional advisory council for the Mediterranean, which will work further in this direction.
The Community has to set an example. It has to take the lead in the Mediterranean. Once the regulation is adopted, we will work within the GFCM and with individual third countries through our very good relations with them on all fronts, based now on partnership and neighbourhood, to adopt measures on the same lines as these and to have a level playing field for the Mediterranean.
In conclusion, my appreciation goes to all of you, and in particular the rapporteur, for her tireless work. You have come up with a proposal that I will clearly defend in the forthcoming discussions in the Council.
– The debate is closed.
The vote will take place at 12 noon.
– Mr President, I feel you have been unduly strict with us today. I know this is Thursday but, as the secretariat will confirm, there is plenty of time left over from our groups' speaking time. My group had nine minutes and I used only four. Your comment that people have planes to catch is not applicable, because we have to be here until this afternoon. There is voting at 5.30 p.m. and if some MEPs want to go home early ...
No, Mr Matsakis, I am not giving you the floor for that.
I am here to make sure that the speaking times, which have been very rigorously scheduled, are adhered to. You are well aware of how things work. I have experience of what happens on Thursdays at 1 p.m., when people come and say to the Presidency that so and so’s speaking time has not been adhered to. The speaking times are not scheduled just for the sake of it. This is the European Parliament, and the speaking times are not unlimited.
The next item is the report (A6-0157/2005) by Mr Freitas, on behalf of the Committee on Fisheries, on the proposal for a Council decision on the conclusion by the European Community of the Agreement on the International Dolphin Conservation Programme [COM(2004)0764 - C6-0245/2004 - 2004/0268(CNS)].
. Mr President, I wish to begin by thanking Mr Freitas for this report, as well as for his interest, participation and input in the Committee on Fisheries. I would also like to thank the President and the members of the committee for its expeditious examination of this proposed regulation. This will enable the European Community to pass a clear signal to the AIDCP at its Annual Meeting beginning on 13 June 2005, that with the adoption by Parliament of this proposal from the Commission, the European Community is well on the road to completing the necessary internal procedures to becoming a full member of this organisation.
I am pleased to accept a number of amendments suggested by Mr Freitas, notably Amendments 2, 3, 5 and 6. In particular, these amendments will increase the transparency and simplify the understanding of the content and reasoning behind the need for this Council decision, which will enable the Community to fulfil its international obligations to become a party to regional fisheries organisations where they exist and to defend Community interests in the global fisheries. This will also enable the Community to be at the forefront of these organisations and enhance the leading role that it has constantly played in the operation of regional fisheries organisations.
I am not, however, in a position to accept the remaining proposed amendments, with the exception of Amendment 4, which I can accept provided that the phrase ‘and its certification scheme’ is deleted. I will comment on the certification scheme later with respect to other amendments.
I find difficulty in accepting the other amendments for the following reasons. This proposal relates to the approval of AIDCP, whereas Amendments 1, 9, and 11 focus heavily on a secondary issue of the AIDCP, namely, the tuna tracking and verification system, which is already EC law. Amendment 10 requires that future changes to the tuna tracking and verification system regulation follow a certain process, in contradiction to the appropriate comitology provisions within the regulation. This regulation is already in force and changes can be made to it as and when necessary.
Amendments 7, 8, and 12 relate to the issue of AIDCP certification and consumer information. Again, such amendments are not helpful in this instance since the issue of whether the Community accepts AIDCP certification is still being considered by the Member States and, pending such a consultation, the Commission has not adopted any fixed position. The inclusion of any reference to certification is premature and could prejudice the internal debate that still has to be concluded. Furthermore, the issue of certification is not one of the objectives of the AIDCP, nor is it included in the general measures of the AIDCP Agreement, nor in the application of the AIDCP Programme itself. This is a secondary commercial economic interest that is a consequence of the implementation of part of the AIDCP, and not a core element.
. – Mr President, Commissioner, ladies and gentlemen, I have suggested a balance that I believe can be struck between the conservation of eco-systems and the social and economic interests of the fisheries sector. Although such a balance will be difficult, it is often an attainable target, as evidenced by this compromise.
As rapporteur of this proposal for a decision on the conclusion by the European Community of the Agreement on the International Dolphin Conservation Programme, I was delighted to see that it is possible to coordinate strategies that can meet the interests of fishermen and of all of those involved, while ensuring that eco-systems can be preserved.
The programme on which this Agreement is based, and which the Community intends to conclude, has three key priorities: firstly, to monitor the abundance of dolphins and levels of dolphin mortality linked to tuna fishing in the area covered by the Agreement; secondly, to study the causes of dolphin mortality during fishing operations, whilst at the same time promoting fishing techniques and gear capable of minimising these effects; and thirdly, to study the impact of various fishing models on various species of fish and other creatures in the pelagic ecosystem.
In order to accomplish the objectives, the Inter-American Tropical Tuna Commission (IATTC), which is coordinating this programme, is proposing to put in place a range of measures, among which I should like to highlight the implementation of sustainable fishing quotas for tuna caught in the Agreement area and the presence of on-board observers during each fishing trip. As they are aware of the importance of conserving fishing stocks, the vessel owners and fishermen have developed fishing techniques that are less harmful to the target species and to the by-catch concerned. It is important to emphasise that the efforts led to a reduction in the by-catch of dolphins in the Agreement area as a result of purse-seine fishing from around 150 000 in 1989 to 1 500 in 2002.
As well as playing an important part in preserving dolphin communities in this region, this Agreement has also helped to preserve the ecosystem as a whole by preserving communities of other species in addition to dolphins, such as sharks, turtles and other aquatic animals often killed, thanks to the use of different fishing gear specially designed to catch these species of tuna. This demonstrates the high level of selectivity achieved thus far and goes to show the value of this programme that the Community is seeking to sign up to.
In addition to the technical measures involved, the programme encompasses a ‘dolphin-safe’ certification scheme for products caught without any harm being done to dolphins. Let me stress the point that this certification can only be awarded to products where no dolphin – or other species not being fished – is harmed. The issue of certification has been extensively debated in the UN’s Committee on Fisheries and Food and Agriculture Association and in the European Commission, which, as I understand, is in the process of drawing up a communication on the issue of eco-labelling. This is a very important subject, which is worthy of debate, because in the case of tuna there are a number of non-governmental organisations that have, sometimes less than transparently, influenced the trade flow of processed tuna products in the EU.
I therefore feel, Commissioner, that following discussion in the Committee on Fisheries, this was an important time to raise awareness among the Commission and all of the members of the Committee on Fisheries of the fact that the European Union needs to regulate the issue of eco-labelling, and it was to an extent with this in mind that some amendments were tabled. I feel that there must be a public body in charge of this process, although private firms and non-governmental organisations can be partners prior or subsequent to this process. For the entire certification process to have the highest possible credibility, however, there must be a public body in charge.
For these reasons, and in line with the guidelines of the common fisheries policy, I believe that this programme deserves a favourable opinion from Parliament with regard to the conclusion of this Agreement by the EU.
I should also like to point out that this report was adopted unanimously by the Committee on Fisheries, and I am grateful to the members of that Committee. I also wish to thank the scientists, the organisations, the Commission, of course, and non-governmental organisations such as the World Wildlife Fund, which attended a mini-hearing that I had arranged. I feel that this mini-hearing helped to convey the importance of this programme and to show that it is possible to have Agreement between fishermen, scientists and politicians on such an important issue. It might also serve to show the EU’s future role, as I said, in a good light, as regards this Agreement, by safeguarding its content, and throughout the eco-labelling process in the EU.
. Mr President, I should like to congratulate Mr Freitas on his excellent work on this report. As we know, it concerns the 2 billion dollar tuna industry. We all eat tuna and we are all familiar with the wide range of dolphin-friendly labels that appear on tuna cans and jars. These labels have, until now, been unregulated, confusing and often misleading. This initiative seeks to change that. The Freitas report shows why the governments of 15 countries in Latin America and Central America have joined with the EU and the US to support the Agreement on the International Dolphin Conservation Programme (AIDCP).
The eastern Pacific fleet targets large, mature yellow-fin tuna that swim beneath schools of dolphins, sometimes 20 000 strong. If any dolphins are caught in the tuna nets, up to half a dozen hardy fishermen with diving equipment jump into the nets to herd the dolphins to one end, where they jump to safety over the cork lines. Only when the last dolphin has been freed is the net hauled on board. There is no by-catch of any kind associated with this method of tuna fishing.
Trained government observers are on board every tuna boat; vessels are licensed only if they have no record of violations; skippers must be trained and qualified; and by utilising that exhaustive system, dolphin deaths in the eastern Pacific have been dramatically reduced from 350 000 per year in the 1980s to fewer than 1 600 per year at present. Of an estimated population of over 10 million dolphins in the eastern Pacific alone, this is really insignificant. That is why Greenpeace and the World Wildlife Fund support this fishing method in preference to others where there is a large by-catch.
EU support for the AIDCP label has posed a significant threat to some NGOs, which have hijacked the international tuna industry and become its de facto regulators. One Californian NGO, in particular, has become enormously rich by receiving a payment for every can of tuna carrying its dolphin-friendly label. The fishing method that this NGO supports may well be dolphin-friendly, but it causes the death of tens of thousands of sharks as well as leatherback turtles and even young, immature yellow-fin tuna, which are tossed dead back into the sea.
It is outrageous that this organisation now holds the international tuna industry to ransom, threatening to blacklist on their website any supermarkets that refuse to sell cans of tuna carrying their dolphin-safe labels. Members of this House have even received hostile, threatening and aggressive e-mails from the organisation this week. Their days are now numbered. The AIDCP label received unanimous support in the Committee on Fisheries and I believe that it will be supported by the majority of Members of this House today.
. – Mr President, I support this report by Mr Freitas and think that the European Parliament should give a positive response to the report, the proposal for a Council decision and the conclusion by the European Community of the Agreement on the International Dolphin Conservation programme known as the AIDCP. I think that dolphins would vote for it if they could!
The goal of the AIDCP is progressively to reduce incidental dolphin mortalities in the tuna purse seine fishery in the Eastern Pacific Ocean. The aim is to reach zero levels through the setting of annual limits and the long-term sustainability of tuna stock in the agreement area.
I also welcome the fact that the WWF and Greenpeace are supporting and promoting the agreement on the International Dolphin Conservation Programme because it is a legally binding instrument that consolidates the results of an effort of interested governments, the tuna industry and the environmental community that, in less than 20 years, has led to a dramatic reduction of the mortality of dolphins in the Eastern Pacific Ocean. More than 100 000 dolphins were killed in 1986 but thanks to this scheme fewer than 1 500 were killed in 2004.
The AIDCP has established two systems: the tuna tracking and verification system, and the dolphin-safe certification system. Many of us like to eat tuna and European consumers consume over 530 000 tonnes each year. Most consumers would like to know that the tuna we eat has not resulted in dolphin by-catch deaths. The accuracy of some supermarket dolphin-safe labels has been questioned and according to the WWF the AIDCP systems for tuna tracking and dolphin-safe certification together represent at present the only programme that can guarantee consumers that the tuna labelled as 'AIDCP dolphin-safe' has in fact been caught without killing or seriously injuring dolphins.
These outstanding results are obtained mainly through a system of independent observers on board, which is the only system that guarantees the coverage of 100% of the fishing trips by large tuna purse seiners in the Eastern Pacific Ocean and a set of stringent technical and operative requirements.
The new label which will be introduced in the EU now guarantees consumers that no dolphins have been killed. People's purchasing power has won the day. The international fishing community has now woken up to the fact that consumers will not accept unnecessary deaths or damage to our environment in the food and fisheries industries. I urge colleagues to support this report.
– Mr President, I wish to thank Mr Freitas for his constructive work on a report that the Group of the Greens/European Free Alliance will support. Industrial tuna fishing threatens not only tuna fish stocks but also other species, of which the best known is the dolphin. The Agreement on the International Dolphin Conservation Programme came about because a very great many of our people wanted to prevent dolphins from dying as a result of bad fishing methods.
Now that we are making sure that the agreement is implemented in our legislation, it is important for these objectives to be attained. As my fellow MEPs have described, the work has so far been quite successful. Amendments 9 and 11 – tabled by the Group of the Greens/European Free Alliance in the committee, where they were supported – are important for ensuring that consumers are not taken in by labelling. A reference to Article 3 of the Regulation of 2003 is important for also informing everyone who fulfils the conditions about the correct labelling requirements and ensuring that no one can fecklessly take advantage of these. This is something to which Mr Stevenson referred. We cannot forgo mentioning that, for this is Parliament’s opportunity to express its will to you as you continue to negotiate.
We must also evaluate the dolphin-safe methods, which can be improved so that they do not harm other species. Log sets kill sea turtles and many other species. I know that the AIDCP has embarked upon work to improve these methods. It is important for us constantly to monitor developments and use the best possible methods.
. – Mr President, as well as questioning the legitimacy of the EU entering into the International Dolphin Conservation Programme instead of individual States, I would also question whether the EU can be trusted to make the right judgment. Let us consider the facts.
The EU is the body whose common fisheries policy has created massive iniquities. Take the unfair treatment of United Kingdom fishermen, now, thanks to Brussels, struggling to survive, while Spanish fishermen, for example, seem able to flout the rules at will. Consider, too, the appalling depletion of fish stocks in EU waters as a direct result of the CFP. Then there is the fact that one million tonnes of dead fish are thrown back into the North Sea every year. Not only is it hugely wasteful, it is also damaging the ecosystem. Evidence, indeed, of the law of unintended consequences.
The EU has also concluded unfair and immoral fishing agreements with many third world countries in Africa, which allow European factory farming boats, not unlike the ones that pose a threat to dolphins, to come down and plunder African seas of all their fish. So badly has that hit the local economies that local fishermen have now turned to hunting in their hinterland, destroying local wild animal stocks. These debt-ridden countries have little option but to accept grossly inadequate sums of money for this presumed privilege. It is therefore no surprise to me to see the EU attempt to sign up to an agreement that has been condemned by dolphin conservationists. Why, after all, should the EU listen to experts?
Vessels participating in this programme are allowed a dolphin mortality limit. Explosives and speedboats are commonly used to scare dolphins and the programme even allows the deliberate killing of these animals, with over 1 400 observed dead last year, according to the Earth Island Institute’s ‘Dolphin Safe’ programme. If the EU were genuine about this sort of issue, it would adopt the position taken by the United Kingdom and ban pair trawling. After all, we in Britain have made some good decisions. We stayed out of the euro zone, our Prime Minister has probably dealt a mortal blow to the proposed Constitution, but, instead of following good practice, the EU seeks to sign up to a questionable agreement, simply to attempt once more to justify its own dubious international status. It shows, yet again, that if the EU is the answer it must have been a very stupid question.
– Mr President, Commissioner, ladies and gentlemen, I too wish to take my turn in congratulating Mr Freitas on his exceptional report on dolphin conservation. May I also take this opportunity to congratulate Mrs Fraga on her report on the Mediterranean. These are thorough reports which respond to the current situation, in order to ensure that we shall have seas with fish in them both now and in the future.
May I also take this opportunity, while we are debating dolphins, to mention an incident which took place in my country. What happened is that, after a storm at sea at the end of May, a kilometre-long net was found abandoned in the northern Aegean, which had been tossed around by the storm for 10 days and which, when it was noticed, had already caught dozens of dolphins and dozens of rare cetaceans which are threatened with extinction. This was an ecological disaster which came to light and was discovered, because there are others which we know nothing about.
I should like to point out that the area of the northern Aegean is a rare and important marine habitat, because the River Evros flows into it, the waters come from the Dardanelles and, within the framework of protection for all seas, we must also pay particular attention to the Aegean.
This unfortunate incident proves yet again that the environment has no borders. Broken nets spread death and this should worry us. I should like to say that it is our duty to protect the environment and the report by our honourable friend moves in that direction, which is why we should all vote for it.
Finally, I should like to express to everyone a view which should prevail among us. It is our duty to protect the marine environment. Our children have a right to be able to fish in it also. We have an obligation to leave fish in our seas for future generations.
– Mr President, I would firstly like to congratulate the rapporteur, Mr Freitas, who has done an excellent job, as we have recognised –– no amendments have been presented –– and also my colleague, Mrs Stihler, who, representing the Socialist Group, has done an excellent job as shadow rapporteur.
Nevertheless, I would like to express a few humble opinions that may be a little discordant but which I believe may add some things that have not been said. Firstly, the main reason for the European Community to be involved in the IATCC and the AIPCD stems from the presence of the European or, if you like, the Spanish, tuna fleet in the Eastern Pacific, where it has been fishing since 1975.
I say this because, in the explanatory statement in Mr Freitas’s report, the justification appears to be based on other reasons and not on the presence of our fleet in the Eastern Pacific. Our fleet fishes in the Eastern Pacific and it has, of course, never fished with dolphins, because a Community Regulation prohibits it: Council Regulation No 850/98 of 30 March 1998, Article 33.
Since I believe it may be useful to this House, I would like to say that the AIPCD has been created as a result of a specific problem involving the United States fleet, and subsequently the Mexican fleet, the Venezuelan fleet and the Colombian fleet, the only ones which, together with El Salvador, currently fish with dolphins. I believe that this is something that we, as Europeans, can be pleased about.
We, who have been fishing in that area –– as I have said –– since 1975, participate in the AIPCD despite the fact that our activities have nothing to do with the true objective of this agreement, because we do not fish with dolphins. The EU signed this Agreement, the AIPCD, on 26 April 1999, it communicated that decision to the trustee of the AIPCD, the United States of America, by means of a verbal note on 8 June 1999, and at that time, the Council considered that signature and that provisional application to be the first steps to its subsequent approval by the EC.
Although, for technical reasons, the Community could not join the IATTC, the Council authorised the Kingdom of Spain to accede to the IATTC Convention on an exceptional basis. That accession took place in Guatemala in 2003. The decision foresaw that Spain would participate in IATTC decisions in line with the Community position and in close cooperation with the Commission, which guaranteed the Community’s effective participation in the IATTC.
I am therefore of the opinion –– and this is an opinion –– that the report must call –– perhaps the Commission could enlighten us in this regard –– for the definitive ratification of the AIPCD by the European Union, and not its accession to this Convention.
I would also like to make a comment on Amendments 11 and 12. At no point does the Regulation talk about the ‘dolphin-safe’ label; that label, as such, does not exist. What Article 3 of the Regulation does contain is a series of definitions which include what is understood by ‘‘dolphin-safe tuna’.
I would like to congratulate the rapporteur once again and I believe that we perhaps need to be a little more realistic about the issue we are discussing.
. Mr President, once again I wish to thank this House, and in particular the Committee on Fisheries and its rapporteur, Mr Freitas, for their cooperation.
The objective is a shared one. It is important for the Commission to enhance its role in regional fisheries organisations in supporting conservation measures that are put in place not only in European but also in international waters. Membership of the organisation will help us attain higher standards as regards by-catches of cetaceans. Since the establishment of the AIDCP, the by-catch of cetaceans has dropped from 150 000 to 1 500. This in itself is a great success and worthy of support.
The rapporteur and other speakers raised the issue of eco-labelling. Firstly, the option of the AIDCP ‘dolphin safe’ certificate by the Community is currently being examined by the Member States. In addition, the Commission will be adopting a proposal on eco-labelling within a couple of weeks, which will clearly feed into the process of considering whether to adopt the AIDCP certificate. The communication will set out three options for consideration: retaining the status quo, having a mandatory Community-wide label or setting minimum criteria. At this stage, the Commission is leaning towards the third option, and we look forward to a constructive debate with Parliament and the Council.
In conclusion, I wish to assure you of the Commission’s and my own personal commitment to continuing to work towards minimising discards and by-catch, especially of cetaceans. I count on the support of this House, so that we can work together in achieving improvements in our current practices and methods.
With regard to the ratification process, I have taken note of your comments, and the ratification will probably take place in the near future.
The debate is closed.
The vote will take place at 12 noon.
The next item is the report (A6-0125/2005) by Mr Őry, on behalf of the Committee on Employment and Social Affairs, on social inclusion in the new Member States (2004/2210(INI)).
. –I am delighted that such broad consensus, encompassing virtually the whole political spectrum, has emerged among the political groups in Parliament concerning the report on social inclusion. This is no coincidence. It is because we are barely a year into enlargement and there is no doubt that an increase in momentum, in both social and economic terms, would definitely be in the interests of the Union. In this regard, speeding up the process of social inclusion is by no means an issue of secondary importance; the facts show clearly that the new Member States lag behind, to a much greater extent than the old ones, in this area and therefore have a great deal of catching up to do.
I think we all agree that we do not want a two-speed Europe, a Union where the social protection system is highly developed and of a high standard in one half, while in the other half, it is as full of holes as an Emmental cheese and eroding further, year on year due to government financial difficulties, government budget constraints, restrictive measures and similar difficulties. If such a situation were to arise, then there really would be grounds for concern about social dumping, which we all regard as undesirable. This is why it is important in the period that lies ahead to make genuine progress, perceptible to everyone, in the field of social inclusion. This is the only way we can prevent other social groups in the new Member States from falling into social exclusion. If this were to happen, it would have negative consequences in terms of labour market stability, economic output and social cohesion and would give rise to a whole range of other problems.
The report is a kind of inventory of the prevailing problems and it paints a fairly accurate picture of the processes currently under way. As regards disadvantaged sections of society, it covers almost every social group affected, focusing particularly on the situation of older people, women, minorities that suffer discrimination – including the Roma – as well as homeless people, people suffering from addiction-related problems, people living with disabilities, children at risk and immigrants. It places particular emphasis on the close links between the provision of education and training opportunities and improved prospects for the disadvantaged citizens accessing them. In the short time-frame available to me, I would like to continue by highlighting just three of the cardinal issues of the report.
The first key element is that it is crucial in terms of our future prospects of catching up to recognising the particularly close link that exists between job creation and the economic policies promoting it, and the social systems that represent the primary pillars of social inclusion. It follows logically from this that social inclusion policy can only be successful if it goes in tandem with, is based on and builds on, an appropriate economic policy. If we fail to ensure that the two are in harmony, failure in the social sphere will be inevitable.
The second key element in fact is a structural problem. I am thinking here of the indebtedness of local authorities, which has recently accelerated to a dangerous degree and is closely connected to the fact that local authority finances have been unable to keep pace with the expansion of their social duties. This is not a problem that is exclusive to the new Member States; it is a familiar phenomenon in the old Member States too. Of course it is perfectly logical that governments, in line with the principle of subsidiarity, should try to address the majority of problems at local level and the reasoning that most information is always available at local level is perfectly valid. For this to work, however, financial resources need to be provided and this has unfortunately failed to happen in recent years. As a consequence, we now find ourselves in a situation where, for example – if I may cite an alarming case in point – the combined local authority debt of the four ‘Visegrád’ countries has now exceeded the psychological barrier of 10 billion euros. Debt on this scale certainly gives grounds for common reflection at the very least.
For my third point, I would like to refer to the matter of cooperation. It is true – and the report does not dispute this – that social policy is an area of national responsibility of Member States. And so it should be. However, the ability to exercise national competences is by no means impeded by exchanging good practice and sharing information; furthermore, it is in the fundamental interests of all of us. Alongside serious problems, we need to see that there are hosts of good initiatives, innovative ideas that point the way forward and successful projects. Why should we not share these with each other? Unfortunately, the situation at present is that the new Member States pay too little attention to each other and so in most cases, things that could potentially be common treasures, stay hidden and others are unaware of their existence. Appropriate institutional frameworks for this are lacking too. So, in my opinion, these are the three main areas in which we need to make substantive progress. Allow me once again to express my thanks to the political groups and to my colleagues for their highly constructive and helpful support throughout the process of drafting the report.
. Mr President, the Commission congratulates Mr Őry on his excellent and comprehensive report on social inclusion in the new Member States. It is a very timely and helpful report, which should significantly strengthen our efforts to promote social inclusion across the Union.
Most of the points and policy priorities recommended in the document are very much in line with, and reinforce, the Commission's own analysis of the situation. The report is also very useful as it draws attention to a number of issues that require greater emphasis and more effort from Member States and the Commission.
The importance of tackling poverty and social exclusion and building a more inclusive Union was reinforced in the conclusions of the recent European Council meeting in Brussels. The social inclusion process will operate in parallel with and complement the Lisbon agenda, focusing on economic growth and employment. In that way our efforts in the areas of economic growth, employment policy and social cohesion can reinforce each other.
The ongoing mid-term evaluation of the EU's social inclusion process will, towards the end of the year, lead to a communication proposing new integrated and streamlined common objectives and working methods for the open method of coordination on social protection and social inclusion. The points raised in your resolution are a very valuable contribution to the current evaluation of the process. We will take them into account when we prepare our communication.
We have been making significant progress on several issues raised in the report since the Commission and the new Member States prepared their joint memoranda on social inclusion in 2003. I should like to mention two of them: harmonisation of statistics and the exchange of learning.
You rightly emphasise the importance of harmonising poverty statistics and criteria defining poverty. There has been very good cooperation between the national statistics offices and Eurostat in developing our new statistical instrument, the EU Survey on Income and Living Conditions, EU-SILC. That will certainly help us monitor progress across the Union. As regards the exchange of good practice, the new Member States have been playing an increasingly active role in the current Community Action Programme on Social Exclusion. The proposed new Community Action Programme (Progress) will, from 2007, allow us to further extend the exchange of learning and good practice.
Another important issue raised in the report is increasing the resources available for social inclusion matters. In this regard responsibility rests primarily with the national authorities. However, the Commission put strong emphasis on ensuring that the use of European social funds is closely connected with the goals indicated in the national action plans on employment and social inclusion.
As clearly stated in the resolution, improvement is required in almost all the dimensions of social life. At the same time, most new Member States are undergoing difficult economic reforms and many are faced with high levels of unemployment. There are also significant budgetary constraints, which limit the room for manoeuvre for social policy.
We have to be realistic and bold in addressing these major structural issues. Ensuring economic and employment growth will certainly help to increase social cohesion, but investing in social inclusion and human capacity is an essential complementary element in supporting sustainable employment and economic progress.
The report will help ensure that we continue to have a strong social inclusion process.
– Mr President, ladies and gentlemen, the signing of the joint memorandums on social inclusion by all of the new Member States and by the Commission marks a clear political commitment aimed at putting the fight against poverty and social exclusion at the heart of every national policy.
Parliament supports and upholds this step.
Our Committee on Civil Liberties, Justice and Home Affairs calls in particular on the Commission to succeed in outlining a common policy in the form of a common theme, a clear policy shared by all of the Member States. In order to do this, the European Commission has to consider the appropriateness of choosing the open method of coordination, which is clearly unable to fully achieve the assigned objective; make sufficient funds available for the project, in order to make the citizens and residents of the new Member States more involved in the European project; carry out an evaluative across-the-board analysis, refocusing on the failure to respect civil liberties, access to fundamental rights and the fight against all forms of discrimination, and facilitate the task of preparing any sanctions that may be needed; highlight more clearly the problems relating to access to the law and justice, with a more detailed analysis of migration patterns, distinguishing between immigration of third-country nationals and the situation of other ethnic or cultural minorities; review the existing division of responsibilities between the Union, the Member States and the regions, and propose means of institutionalising the ‘best practice’ approach; ensure access to the legal system for vulnerable groups and minorities; unify, streamline and simplify the emergency procedures and resolve the remaining problems regarding stateless or other persons in difficulty who continue to be denied citizenship or the right of residence.
As a result of these efforts concerning fundamental rights, the European Union can develop towards achieving a greater level of justice and shared civic values, which are the foundations of the social Europe that we all hope and pray for.
. The report on social inclusion in the new Member States highlights a wide range of new challenges. The rapporteur has identified these challenges very clearly, and I would like to congratulate him on his excellent work.
Poverty and the related problem of social inclusion have a specific dimension in the new Member States. This is not only because the poverty threshold is considerably lower in absolute terms, which means that poverty is ultimately more severe than in the 15 old Member States; it is also because poverty takes on special forms for the women of these countries.
All sources indicate that single parents and older women are the most likely to face a greater risk. The opinion of the Committee on Women’s Rights and Gender Equality therefore highlights extreme forms of poverty and an absolute shortage of comparable and reliable data. However, there is a very dangerous phenomenon that seems to be emerging, and which has been overshadowed by data on the adult population, namely the high risk of child poverty. Although analyses indicate that poverty affecting children is often more severe and that the number of children facing the risk of poverty is increasing, exact figures are not available. University research conducted in 2001 estimated that the risk of child poverty in the old Member States exceeded that of the adult population by as much as 14%. A national report on youth policy which was published in my country yesterday states that the proportion of children facing poverty is 30%, or as much as 40% for those in single families. It is impossible to ignore the correlation between this figure and the alarmingly high number of early school-leavers: 14% of girls and 18% of boys in Europe in 2004.
Ladies and gentlemen, poverty is generally said to have a woman’s face. We should perhaps modify this generalisation: poverty has a child’s face. When considering implementation of the Lisbon Strategy and the Social Inclusion Strategy, we should bear this in mind.
. – Mr President, there is clearly a very real problem of social exclusion for many people in many of the new Member States. This report highlights some of the problems and some of the causes. It also pinpoints some of the solutions. However, what is so impressive is that this report does not come from an MEP from one of the old Member States, lecturing the newcomers on what they should do to catch up; this rapporteur comes from one of the new Member States. He writes with passion and knowledge about the problem, because he understands what needs to be done, because he is not afraid to pinpoint failings in his own country, and because he cares. He is a perfect example of one of the many talented MEPs who have joined this Parliament following enlargement.
He is right to flag the need for better education and right to raise the importance of increased funding by central government in this regard. He is also right to talk about improving labour mobility, because unless there is more flexibility in the labour markets, the economies cannot fulfil their growth potential and the funds will simply not be there for governments to spend. There is a lesson here, too, for older Member States.
Finally, I welcome the wisdom of the rapporteur and I congratulate him strongly on his report.
. – Mr President, Commissioner, ladies and gentlemen, I wish to start by thanking our colleague, Mr Őry, for his excellent report. I would remind the House that the report he has drafted on social inclusion in the new EU Member States, which we are today discussing together, was approved by the Committee on Employment and Social Affairs by a majority of 32 votes to 4. The result of the vote is, then, a clear demonstration that we all, across the political spectrum, recognise and acknowledge the urgency of problems relating to social exclusion.
Nonetheless, we are not unfamiliar with this finding. We all know that representatives of European governments and countries came to the same conclusions at the Lisbon summit in 2000, when the war on poverty and social exclusion was made one of the central topics and conditions for modernising the European social model. Despite certain hesitations, this view was also confirmed at this year’s spring summit in Brussels.
Looking at the results achieved during the last five years, it is clear that the war on poverty and social exclusion is nowhere near over, and that considerable efforts and resolve will be needed even after 2010.
The European Commission has undertaken a truly difficult task in comparing the state of social exclusion in the 10 new Member States. These countries differ not only from each other; fundamental differences also exist between the regions within them. Although there is still room for elaborating and harmonising common indicators that would most faithfully reflect the actual situation in these countries and, at the same time, enable us to discover examples of new practices, this action by the European Commission is undoubtedly a step forward. I would like to use this occasion to call on its representatives to cooperate as closely as possible in the future and to make use of the resources and knowledge of non-governmental organisations and social partners.
I would also like to mention the fact that although the report that we have before us today describes and endeavours to compare the situations in the 10 new Member States, we must not forget that the threat of poverty and social exclusion is faced by every EU Member State, albeit not to the same degree.
The opinion is often expressed that social partners, and in particular trade union organisations, should be closely involved in all measures in order to help solve the problem of social exclusion; indeed, the question of whether they should take over the functions of state and local authority has even been considered. Such opinions are no more than an illusion, however, at least in the meantime. The restructured trade unions in the new Member States are in a difficult situation; they are subject to pressure, they lack the necessary structures and they do not have effective tools available to them. Mr Őry is well aware of this, as am I, since we have both worked in trade unions.
. –  Mr President, Commissioner, ladies and gentlemen, contrary to what one might think, today’s debate on the report on social inclusion in the new Member States is very much linked to the urgent issues we have been discussing since the start of this part-session. I refer to the Constitutional Treaty and the Financial Perspective.
An understanding of the most complex social problems faced by the Member States and a desire to solve these problems would render moot many of the arguments put forward by those who voted against the Constitution. The reason for this is that many issues relating to EU enlargement were either misrepresented to these voters or misunderstood by them.
The Őry report is thus concerned with solutions to problems that have a direct bearing on the EU’s future. Our debate on this issue, and the majority by which the House adopts the report, will prove that we are aware of the significance of this problem, and that we know it involves banishing the spectre of social dumping from the European Union. What is more, the fact that the goals of competitiveness and social cohesion as enshrined in the Lisbon strategy are complementary rather than mutually exclusive is emphasised. This was why the Committee on Employment and Social Affairs underlined the importance of economic development in facilitating social inclusion during its debates on the report, and indeed the Commissioner also stressed this aspect of the issue a short while ago.
On behalf of the Group of the Alliance of Liberals and Democrats for Europe, I should like to congratulate Mr Őry on the way in which this report has been drafted. I am delighted that the aforesaid Committee on Employment and Social Affairs adopted it by an overwhelming majority. Improvements could perhaps have been made to the way in which the proposed amendments were incorporated. In fact a number of the amendments I tabled on behalf of the Group of the Alliance of Liberals and Democrats for Europe were ignored, even though they would have improved the report without making any fundamental changes.
The report we are debating today is an excellent one, and my group will vote in favour of it.
. – Mr President, my Group supports the report on social inclusion in the new Member States and I congratulate the rapporteur, Mr Őry, on his report.
I wish to make some comments about the process of EU integration. In the majority of the new Member States, the only social stratum benefiting from EU accession is the national, economic and political elite. As can be seen in the report, the gap between rich and poor has become wider. For example, in my country, Latvia, a recent opinion poll showed that 84% of the population thought that their standard of living was much better ten years ago. The national, economic and political elite is mostly responsible for the current social disintegration in their countries. However, because they have ignored the unfavourable changes in the new EU Member States, the EU institutions must bear part of the blame.
The social instability in the new Member States is endangering political stability and economic growth not only in those states, but also in the EU as a whole. This is the result of a number of mistakes made by EU institutions during the enlargement process. One such mistake was to ignore the fact that in two Baltic States, Latvia and Estonia, a significant part of the population is stateless. These so-called ‘aliens’ belong to national minorities, and the fact that they are deprived of political rights promotes social exclusion and means that persons belonging to minorities cannot compete on equal terms in the labour market
Unfortunately, yesterday, during the vote on the amendments to the report by Mr Moraes on the protection of minorities and anti-discrimination policies, the recommendations that these people should be given the right to participate in local elections and granted freedom of movement within the Community were removed as a result of the amendments tabled by some political groups. This totally ignores the EU's own recommendations made in 2004 as part of the enlargement process.
. – I would like to give my opinion on the work of our colleague, Mr Őry. I welcome the fact that this is the first such report to be drafted by a Member from a new Member State. Ladies and gentlemen, we are facing crises everywhere we turn in today’s European Union. The smaller countries adhere to the Stability Pact, while the larger ones adhere to other principles. All this affects the new Member States, which are still being called on to comply fully with a raft of often nonsensical measures, as the previous speaker rightly emphasised.
Social problems principally affect poor regions, regardless of whether these are located in old or new Member States. Disabled people currently account for 10% of the population, yet only a few countries can be said to have legislation in place that makes at least partial improvements to the everyday situation of these people, including at work. Problems are faced by national minorities, school-leavers, women and the over-fifties. People from socially-disadvantaged backgrounds represent a major problem, and refugees are starting to become one.
What is the main problem faced by the European Union as a whole? The problem is a system that strives to leave everything to the invisible hands of the market. I should like to cite just three examples by way of illustration. The privatisation of drinking water sources and sewage systems has increased the price of a cubic metre of water more than a thousand-fold. My second example, the enormous pressure to liberalise the rental market, means that 50-70% of pensioners’ incomes in the new European Union countries is now spent on accommodation. And what about tomorrow? Few flats are being built, the mobile labour force often lives in critical conditions, and the situation for unemployed people, young families, disabled persons and pensioners is becoming critical. A third example is disabled people, who form an ever-greater proportion of the unemployed. In the Czech Republic, in northern Bohemia, say, the rate of unemployment among disabled people has risen from 8% 10 years ago to over 12%, despite the measures that have been taken. This is a stark warning.
People are being asked to join a society where public services have been shut down, public transport is expensive in spite of ever more threadbare networks, crèches are being abolished and the number of nursery schools reduced, after-school activities are being done away with or scaled down, which often involves high financial demands on parents, and the status of trade unions is worsening, as a result of attempts to abolish the labour code. All these are manifestations of extreme liberal tendencies.
Ladies and gentlemen, do you think that our citizens are blind to the extreme liberal language of the Constitutional Treaty? Do you know nothing of the topics discussed in the debate held prior to the referenda in France and Holland? Do you want statistical shortcomings to increase pressure on the new Member States, which are being forced into the ruthless privatisation of all state property? Do you not know that the new Member States are becoming an experimental terrain for the original 15 Member States, in order to test how much more people can take? Am I right, ladies and gentlemen, or is the ‘social state’ dead and we are heading in a completely different direction?
It is to be welcomed that we have before us a draft report on social inclusion. The fundamental questions are covered in it, as well as being scattered between the lines, even though our future direction, including basic social standards, is still missing. This is a step in the right direction, but a small and timid one.
. –  Mr President, Commissioner, since we are discussing social inclusion, we should not forget that around 150 million EU citizens have an income of less than 75% of the EU average. Two thirds of these people live in the new Member States.
On behalf of the Union for Europe of the Nations Group, I should like to thank the rapporteur for his accurate depiction of this complex problem, the solution to which is to slash the number of areas of poverty, unemployment and social exclusion. The latter are frequently interrelated, and are sometimes passed on from one generation to the next, which is a point I should like to stress. All our strategies and debates will be worthless unless they achieve certain goals. Firstly, they must make it possible for rapid assistance to be provided to those who need it. This is an important albeit short-term goal that requires appropriate funding. Secondly, they must eliminate poverty, which is the main cause of social disintegration, or at the very least greatly reduce it. This is a long-term goal, and in order to achieve it we will need to boost the economic regeneration of the new regions, thus mitigating the scourge of unemployment.
Today I should like to pay tribute to all those working to achieve these goals throughout the EU, especially in the 10 new Member States. I should therefore like to thank local governments and NGOs, including in particular Caritas, as well as social welfare institutions and philanthropists for the work they do. I should like to thank those who create new jobs.
If I may, I should like to dwell upon just two issues in detail. The first of these is the family. Demographic indicators are causing alarm bells to ring, and assistance for families raising children is a necessity rather than generosity on anyone’s part. We need to find the right solutions. Secondly, there are over 45 million disabled people in the EU. They should at long last be made to feel that they have the same rights as any other EU citizen.
Finally, there is also a moral dimension to the issues under debate. It is far from easy for a man who has eaten his fill to understand a man who is hungry.
Mr President, the Őry report is a valuable document that highlights the ongoing social disintegration of the new Member States. The post-Communist countries have experienced so many changes and transformations over a short space of time that our heads are still spinning.
One-time Communists quickly found their feet in this new situation. After plundering state coffers, they metamorphosed into businessmen or remained in politics. The weakest in society, and by this I mean whole social classes, have been the least able to find their bearings in the new set-up. Workers have lost their jobs and found themselves in debt after being deprived of their means of production and their markets. Health care is no longer accessible to everyone. The welfare state has downed tools, and citizens have discovered they have been left to their own resources overnight.
Polish citizens do not have much faith in their own politicians. Instead, they place their trust in the EU and pin great hopes on it. More money is needed to achieve our ambitious goals of social inclusion, job creation and the promotion of entrepreneurship. This is a strategically important stage of the debate on the EU budget, and the Commission and the Council should not forget that every euro invested in the new Member States remains in the EU’s pocket and amounts to investing in the EU itself.
The debate is suspended here to leave time for the vote.
The debate will resume this afternoon.
Csaba Őry's report draws our attention to an important problem. The task facing the ill-equipped local authorities in the new Member States is huge: the low levels of economic activity and to an extent low levels of employment; the modest resources available for allocation to health care in nominal terms despite the fact that the amounts are not proportionally smaller; the particular shortcomings of the education system and social exclusion of minorities. They are supposed to give greater emphasis to activities aimed at the inclusion of disadvantaged social groups by means of their integration and indeed participation, as this area is the wellspring both of the problems that threaten our social cohesion and of the competitiveness we seek. Failure to do so will make it impossible to achieve the Lisbon objectives. In order to speed up the process of social inclusion, a change in attitude is needed; Member States, local authorities, the private sector and civil sector alike must all assume a share of the responsibility – without prejudice!
Much more funding needs to be allocated for this purpose. Inter-institutional cooperation needs to be better coordinated. Those who voted no to the Constitution were expressing their bitter disappointment concerning the question of Europe’s ability to confront its biggest challenge, namely increasing competitiveness while at the same time retaining the European social model.
The existing system of coordination is inadequate and so is the added value that we can expect from the economic research institute
In the social welfare sector, new projects are needed that reflect the European dimension of social policy, high-quality projects that provide regular information to those affected and seek to involve them. Later on, this could even take on the concrete form of a common research institute, an organisational expression of the essence of social Europe, examining the social and institutional conditions for enhancing competitiveness and exploring the management of social issues within an innovative paradigm.
After all, the best social policy, without a doubt, is redistribution of employment opportunities across society and provision of labour market training.
I speak from experience when I say that this dimension has so far been completely neglected in the new Member States, where immigration is not yet reflected at the level of communication. Let them be able to draw pensions, too, irrespective of the applicant’s age, gender or origin, in all Member States of the European Union.
The competent Italian authorities have communicated a request for the waiver of Mr Marco Pannella’s parliamentary immunity in view of criminal proceedings before the Rome District Court. In accordance with Rule 6(2) of the Rules of Procedure, the request has already been referred to the Committee on Legal Affairs, which has competence in this area. Whilst a debate on the communication in question is not planned, I believe that it is appropriate to give the floor, albeit very briefly, to Mr Pannella.
Mr President, I asked to take the floor to raise a point of order, in accordance with Rule 6(2), to which you have referred. I wished to inform you and the House that this request for waiver, of which you have notified us, must be reconciled with the fact that Parliament already turned down the request for waiver of immunity almost unanimously on 10 February 2004, hence a year and a half ago now.
We have established that the decision was duly communicated to the competent Italian authorities by both Parliament and the Italian delegation on 23 February 2004, and that it was published in the Official Journal of 22 April 2004. This new request – which will once again waste our time – therefore demonstrates that, in addition to spaghetti in clam sauce, we also export ‘clam justice’ everywhere, which is not always palatable.
Thank you, Mr Pannella. The competent committee will certainly be able to give its opinion on the merits of the case.
The next item is the vote.
– Mr President, I may perhaps be a bit late in calling halt, but this is an important question relating to Amendment 15 to paragraph 27. This paragraph discusses the abuse of children in Africa by UN troops, and the amendment asserts that the UN did not do enough to investigate it. For a start, that has nothing whatever to do with the reform of the UN, and, moreover, what it says bears no relation to the investigations the UN is carrying out.
I believe I just saw that a majority supports our amendment aimed at deleting this paragraph, and I would ask you, if at all possible, to check this again.
Mr Laschet, I do beg your pardon. I certainly appreciate the merits of the matter but the procedure does not allow me to put to the vote again an amendment that has already been put to the vote and rejected.
– Mr President, Mr Laschet is quite right. Our group joined with the Group of the European People’s Party (Christian Democrats) and European Democrats in voting for this paragraph to be deleted. You said that the amendment failed; it was in fact adopted, and the paragraph was deleted. You have come to the wrong conclusion. The motion was carried, and this paragraph has therefore been deleted.
Mr Leinen, I will confirm it – I am obviously always willing to double-check, inasmuch as nobody is infallible: it seems that the groups wished to vote, Members did not raise their hands, the vote was carried out and unfortunately I had to acknowledge the outcome of the vote. No recount was requested and I cannot set a negative precedent on the voting procedures. I am the first to regret this but I have to proceed with voting time.
We believe that it should be up to individual Member States to adopt positions on possible support for the agreement on the conservation of dolphins. This is not an issue that should be dealt with by the European Parliament.
. As the report says, SMEs account for over 95% of the enterprises in the Union. They therefore play an important economic and social role and consequently deserve greater Community support.
Just as in previous reports, however, the emphasis is placed on measures which, under the guise of working towards competitiveness, in reality act against the interests of micro-enterprises and SMEs and work in favour of the large corporations, the large economic and financial groups and the multinationals. For example, we disagree that the ongoing ‘structural change’ in the EU is beneficial and to be encouraged. Thousands of jobs are on the line and ‘change’ of this kind has enormous economic and social ramifications.
Whereas the rapporteur notes that the analysis of ‘structural change’ is incomplete, she also says that there is no indisputable data on relocation and confines herself to suggesting that the Council should commission a report. The truth is that large numbers of relocations are happening, with disastrous consequences. More effective measures must therefore be taken to prevent rising unemployment and worsening standards of living.
.– European industry is undergoing major hardships at the moment. In actual fact, it is subject to a formidable scissor effect between, on the one hand, the unilateral opening up of the European markets to unrestrained global competition and, on the other, the dogmatic policies of the EU: a policy of competition that prevents any European champions from emerging and prevents support for new activities that the market alone would not be able to bring to the fore; and regulations in every field, which increase the constraints and costs, and the list goes on.
What is becoming of industrial competitiveness when we see 1 200 pages of the REACH Directive on the chemicals industry, a genuine regulatory monster, none of which anyone understands, apart from the fact that, as it stands, it risks increasing the number of business closures and relocations and sounding the death knell for European research in that sector.
Not all of Mr Vlasto’s proposals are bad. However, the major fault of his report is to consider ultraliberal globalisation as an inescapable reality and as fundamentally beneficial and only to see solutions, as usual, in more Europe.
By straying in this direction, the European Union has, until now, only succeeded in creating unemployment, poverty, disappointment and rejection.
. European industry is undergoing structural changes, due to international factors, but more so for internal reasons.
Apart from the first phase of coal and steel, the EU has turned its back on its industry, despite it being a source of jobs, economic growth, services, skills and know-how that no developed economy can afford to underestimate.
The EU must therefore channel all its efforts into a consistent and proactive policy towards its industry, a policy that can both anticipate structural change and develop a sound and competitive industrial base.
European industry has no choice but to invest in its strengths, such as its human potential, its capacity for innovation and its SME-based entrepreneurial fabric, thereby setting itself apart from its competitors.
This support for industrial policy involves balanced development that maintains social cohesion. We must not lose sight of the impact of recent relocations on the regions. Structural funds such as the European Social Fund could be channelled into supporting socio-economic and industrial retraining in the worst affected regions. One solution would be to create synergies between businesses, universities and research centres, thereby providing a lasting foundation for industrial activity in a given region.
. In March 2005, the Council carried out a review of the Stability and Growth Pact (SGP), with a view to making it a more flexible and streamlined instrument. The Council opted to place the emphasis more firmly on the ‘G’ of Growth than the ‘S’ of Stability, in light of the current economic recession that the EU is experiencing. The SGP thus became more politicised.
This review fell short of what was required, however, for a number of reasons, of which I shall highlight two.
Firstly, reform was only needed because some Member States chose, consciously or otherwise, not to observe its rules. Worse still, the EU laid down rules that, quite apart from not being implemented, led to a lax and scarcely credible sanctions process. The Member States are both the judge and the defendant, and would rather fail to implement the SGP than impose sanctions on one of their peers. Being responsible for monitoring the process, the Commission must be granted powers to impose sanctions in the event of non-compliance.
Secondly, any sanction must act as a deterrent and not solely as a punishment. Imposing a non-compliance fine on a Member State with budget difficulties is counterproductive. Other sanctions should be put in place, such as suspending ECOFIN voting rights.
.– This report has provided the opportunity for a productive collaboration between the three European institutions and industry, resulting in an agreement on environmental needs.
Agreement was reached on a fundamental point, the withdrawal of harmful PAH substances and the introduction of safer alternatives.
The European Parliament has agreed to grant industry an extra year in order to meet this objective and authorises the sale of existing stocks of which there is not, in the end, a very large quantity.
We have here a case in which environmental ambition has boosted research and is enabling this industrial sector, and therefore employment, to be strengthened and the quality of products to be improved.
It is therefore possible to draw a conclusion at first reading.
. As I said in my speech in plenary, this reform of the Stability and Growth Pact (SGP) is woefully inadequate. What we really need is to suspend the SGP and to make a complete break from the economic guidelines in place in order to create the macro-conditions to revitalise the economy and to create more jobs. That is why we advocate a genuine Growth, Employment and Social Progress Pact.
A further reason why we voted against was that the rapporteur seeks to involve the European Central Bank and proposes that the Commission should carry out financial auditing on the Member States.
This is a perfect example of a report that loses sight of the underlying reasons behind the ‘no’ vote on the so-called ‘European Constitution’ in France and the Netherlands, and of the need to address the people’s concerns.
.– The reform of the Stability and Growth Pact proposed to us now is only marginal, but it is no less important as a consequence. What is regrettable is that it will have taken eight years in order to realise that the rise in deficits did not come about solely on the basis of the disastrous and completely arbitrary figure of 3% of GDP, but also as a result of ‘relevant factors’: continually weak growth, ageing populations, the consequences of the botched enlargement of the EU or of unfettered globalisation, and so on. It was about time. That is not enough, however.
The Europe of Brussels has just spent the last ten years sacrificing millions of jobs in adhering to dogmatic quantified targets (3% of GDP for government deficits, 60% for government debt or, again, a maximum inflation rate fixed by the European Central Bank at 2%). It must now make employment and the prosperity of its people its primary objective, to which all, absolutely all, other objectives must give way, whatever may be the views expressed on the matter by the Frankfurt Bank, the zealots of pure and perfect competition or those of completely unrestrained global free trade.
We are unsympathetic to the EU having to provide financial support to the fishing industry in connection with biological recovery periods. That position does not mean that we support the Commission’s proposal. We are well disposed to individual wordings in Parliament’s report, for example to the effect that measures relating to highly migratory species are to be laid down by regional fisheries organisations. We are voting against the report as a whole because we do not believe that the EU should work on fisheries issues. We recommend that regional fisheries issues be handled through cooperation between the countries concerned.
Mr President, this report does not solve any problems whatever; it only serves to aggravate the ones that already exist. It repeatedly pleads for new legal immigration, while most Member States do not know how to address the problems this already brings with it, such as the level of unemployment and crime among certain groups of immigrants, which is significantly higher than in the indigenous population. Nor can we avoid the conclusion that large groups of immigrants deliberately choose not to integrate. Even if we were to adopt a thousand reports like the Gaubert report, containing new repressive measures against Europeans who avail themselves of their right to free expression of opinion in order to voice their dissatisfaction with the situation, it would not make the slightest bit of difference. This is talk for talk’s sake, and it will come as no surprise to you that I have voted against the Gaubert report.
– Mr President, if broad swathes of the European public have problems with mass immigration, what this indicates is not that they are xenophobic, but that the immigrants in question are poorly integrated.
Consideration of the facts makes it clear why this is so. Let us take note of the fact that Germany has at least 3.5 million Muslims living in it, some of them for 40 years, who can still scarcely speak any German. Let us also take note of the estimates according to which, in a few decades’ time, half the inhabitants of France and, quite possibly, one third of the population of German cities such as Stuttgart, will be of the Islamic faith. Let us perhaps give some thought to the regions of Italy in which illegal immigrants are responsible for one third or even one half of all criminal offences. Let us consider how, in Spain, home to over a million Muslims, calls are even now being made to allow Cordoba Cathedral to be used as a mosque again. All this is evidence that these immigrants are very poorly integrated. It is essential that they should not only learn the languages of the countries to which they come to live, but also assume as their own the culture and history of their new homelands. If they fail to do so, the European states will, in a few decades’ time, have no idea whatever of their own identity.
. Given that the entry of economic migrants lies at the heart of any immigration policy, a joint legal framework must be created and integration policies must be stepped up, setting out basic common principles as regards the integration of legal immigrants.
Three key axes must therefore be put in place:
- the promotion of legal immigration, as part of a global and horizontal approach, commensurate with each Member State’s actual capacity; special emphasis must be placed on working in tandem with countries of origin and transit, not least by means of information campaigns.
- effective integration of immigrants, with reception and integration policies that must take account of the each Member State’s characteristics and historical ties. A range of common rights for all migrants in the EU should be drawn up, yet we must not lose sight of the fact that excessive ‘generosity’ in granting further rights, such as the right to vote, may result in more resistance and be the source of unwanted xenophobia.
- resolutely combating illegal immigration; attempts must be made to put a stop to illegal immigration, if possible in the country of origin, and to problems relating to the economic exploitation of migrants. All forms of trafficking in human beings must also be prevented, and punished where they do occur.
In order to avoid constructing a Fortress Europe, it is important for us not to create a uniform European asylum and immigration policy. Each Member State should be free to conduct, if it so wishes, a more generous policy in this area, something that is impeded if the Member States are hamstrung by common EU standards.
The June List cannot, therefore, support the report.
.– This report is, at one and the same time, monumentally trite, untrue, inept and propagandist in its pro-immigration stance.
Trite statements appear in recital M, in which it is pointed out that a change in the migration policy of one Member State affects migration flows in other Member States. Those are only the obvious consequences of the Schengen Agreement and of an area without borders! That does not, however, prevent Mr Gaubert from calling, in paragraph 32, for mass regularisation operations in connection with immigrants.
The illogicality and irresponsibility of this report do not end there. After having called for the potential of immigration to be fully optimised and having reaffirmed the right of non-nationals not to be turned back at borders, to access the labour market and to participate in public and political life, the report points out that all of these policies must fall within the framework of the principles of solidarity and shared responsibilities laid down in the Constitutional Treaty! Is it necessary to point out that that text has been buried by the twin ‘no’ vote of the French and the Dutch and by the fact that the British have put it on hold?
The pro-immigration lobby should come down from its ivory tower and start to listen to the voice from below, the voice of the nations.
.– This report, aimed at ‘organising’ immigration and promoting ‘integration’, is a classic of its kind, coy about the causes, blind as to the consequences and completely dictatorial as to the solutions to be applied to these issues.
In the face of an ageing European population, matched by a continuously low birth rate and a forecasted decline in the active population of around 20 million between 2005 and 2030, the rapporteur, as a right-wing Member but also as the leader of an ‘anti-racist’ organisation, plans to introduce additional immigration, which will penalise our economy and weaken our national cohesion. With its aim of ‘building an intercultural society’, that is to say, one organised around ethnic or religious considerations, European policy is out of touch with social and economic realities or the experience of minority groups and is potentially a source of conflict. In order for immigrant groups to be integrated, they must show a greater desire for this to take place and make the necessary efforts to assimilate.
The European demagogues choose to overlook the need for a boost to the European birth rate and for a family policy worthy of the name and the urgent need to adjust our labour market to demand in order to curb unemployment.
Finally, the report fails to address the issue of a radical form of Islam taking root on our soil, with all of the consequences that that entails for women’s rights, security and democracy.
The Danish Social Democrats in the European Parliament have today voted in favour of Mr Gaubert’s report on legal and illegal migration and integration of migrants. We are, however, aware of the fact that parts of the report concern an area covered by Title IV of the EC Treaty and do not therefore apply to Denmark, cf. the protocol on Denmark’s position.
Mr President, ladies and gentlemen, last night I fell asleep thinking about how I should vote on the Bowis report on patient mobility in the European Union and I dreamt of the gorgeous Italian blonde, Elena, who was complimenting me precisely at dinner. She was saying to me: ‘Well done, Carlo. Your proposal to facilitate tourist travel in Europe for all pensioners has been approved. Obviously, they will have to go round every hospital in Europe, but you cannot have it all in this world; you have to make do and therefore vote in favour of the report.’ Could I refuse to follow the advice of gorgeous blonde Elena? No, and consequently I have voted in favour.
We chose in the final vote to vote in favour of the European Parliament’s own-initiative report on patient mobility. We did so because we think that the text of the resolution as a whole expresses our view of healthcare. There are, however, parts of the European Parliament’s resolution that give expression to certain supranational ambitions, unacceptable to ourselves, in the area of healthcare.
Each country is responsible for its inhabitants’ healthcare. When the latter are temporarily in another EEA country, their European Health Card entitles them to unplanned treatment there. That is an arrangement of which we approve and that appears to operate well.
People are entitled to influence the way in which their tax money is used. If patients are freely to be able to choose healthcare in another Member State and have it paid for by their own country’s taxpayers, that principle is threatened. We fear, moreover, that such an arrangement would be very expensive and favour wealthy patients at the expense of the most vulnerable ones. We also believe that issues concerned with healthcare should not be dealt with in the draft Services Directive.
. The report by Mr Bowis on patient mobility and healthcare developments seeks to ensure the patient’s right to seek timely treatment in another Member State, if this is not available in his/her own country or not within a reasonable period of time. We therefore broadly welcome the report, although it falls well short of what is required and is even contradictory in some areas.
The rapporteur believes that the Member States are responsible for arranging, funding and providing medical care and health services, although he does not mention health professionals and settles for vaguely stating that it is the Union’s responsibility to guarantee public health.
The report also stresses the priority of maintaining and ensuring unrestricted and universal access to the public health service in any EU country, although it is not entirely clear who is going to pay.
A further salient point is that health services are intended for people in need and cannot therefore be compared with goods offered for sale; this should therefore not be included in the general services directive.
As matters stand, EU citizens are entitled to receive healthcare in other Member States and to have the cost of it reimbursed to them in their own countries. This is regarded as a natural part of the internal market. We welcome a uniform framework that clarifies the right to seek healthcare in another EU country. We are thus well disposed towards the Commission’s communication on patient mobility (COM (2004) 0301).
Parliament’s report deals with areas other than the measures required for achieving satisfactory rules governing the ability to receive healthcare in another EU country. The report deals with everything from telemedicine to EU research on patient mobility. We have thus chosen to vote against Parliament’s report as a whole.
. Patient mobility is a complex issue in view of the differences between national healthcare systems and medical care traditions.
Patients must nonetheless have the right to seek timely treatment in another Member State if this is not available in their own country or not within a reasonable period of time.
A coherent policy on patient mobility that sets out guidelines for use by patients, health professionals and funding agencies must be developed as a matter of urgency.
I therefore voted in favour of the report, so that we can all enjoy the benefits of this positive step for the Community.
I should also like to emphasise that healthcare services are for people in need and cannot therefore be compared to goods for sale. This issue therefore needs a separate Commission proposal and should not be included in the general services directive.
Lastly, now that the European Health Card has been created, the Commission must monitor its implementation in the Member States to ensure that they are providing clear and comprehensible information about how the card works.
.– I have voted in favour of my fellow MEP’s, Mr Bowis’s, excellent report on patient mobility. It is a document that points out a number of obvious facts: health care is a priority issue in the Europe of 25, since 10% of national GDPs is dedicated to it. Health care is, in essence, a national policy, the great fabric of social cohesion, which is today faced with two major challenges: ensuring that every citizen has access to treatment and managing the explosion in health care budgets in the majority of the Member States, such as Belgium.
The specific nature of health care services justifies, in my opinion, removing health care from what is known as the Bolkestein Directive on services, as provided for by paragraph 4 of the resolution.
Health care policy must naturally be extended to European level. That means that patient mobility must be promoted in the same way as that of citizen-tourists, students or businessmen. That justifies the implementation on the ground of the European Health Insurance Card. Launched in 2004 to replace the E111 form, this device is intended to allow citizens, in all cases, to assert their rights to health insurance in a simple and effective way.
. Being utterly opposed to the acquisition of statehood by the EU and the compulsion of a single foreign policy for Europe, I voted against the Resolution urging that reform of the UN should embrace a seat for the EU. This is a resolution driven by those consumed by a fanatical desire to usurp national authority and status.
In my view only nation states can and should represent their citizens in the United Nations, with each free to determine their own foreign policy. With the defeated EU Constitution there is now even less justification than ever for this foolish proposal.
The resolution contains quite a few constructive proposals about the ways in which the United Nations might be reformed, for example through an enlarged and more representative Security Council, more environmental work and an emphasis upon connections between development and the environment.
In spite of this, we cannot support the report because it is simultaneously aimed at strengthening the EU’s common foreign policy, firstly through the demand that the EU countries pursue a common approach to the work on reforming the UN and, secondly, through the proposal that the EU be represented in the Security Council. The latter proposal clearly shows that the EU is ambitious to act as a state in international contexts, something to which we are clearly opposed. In our opinion, the Swedish people should make its voice heard directly in the UN, not via the EU.
. The true motives behind this resolution can be understood by reading the resolution on Transatlantic relations, debated in this plenary session, which calls for a partnership between the EU and the United States and their ‘active commitment to a reform of the UN, and in particular its Security Council, including its composition ... with the authority to grant permission for the use of force to solve international conflicts and in order to make it more effective and accountable and increase its capacity to implement its decisions’.
In spite of its muddy language, the resolution is unable to conceal its intention to ‘legitimise’ and ‘normalise’ the adoption of ‘preventative measures’ ‘humanitarian intervention’ and ‘the possibility of using force’ by armies of EU countries ‘converted’ into forces of external intervention.
In other words, the intention is to transform the UN into a body – with the USA pulling the strings, in tandem with the EU, by which I mean France, the United Kingdom and Germany – that ‘glosses over’ its imperialist policies, and its interference and attacks on the sovereignty of States and peoples.
The resolution therefore endorses the ongoing militarisation of the EU and covets a seat on the Security Council for this political and military bloc in the making, once the so-called ‘European Constitution’ has been ratified.
Hail the ‘no’ votes in the French and Dutch referenda!
. The European Parliamentary Labour Party shares the endorsement given in this resolution to the reports by the High Level Panel and the UN Secretary General, on reform of the United Nations. The EPLP also fully supports reform of the UN Security Council, in order that it better reflects today's world, and calls for further improvements in the way that the EU speaks at the UN. However, it is inappropriate to talk of an EU seat, as the UN Charter does not allow for organisations such as the EU to become members. We would not wish to prejudge the outcome of the Intergovernmental Conference.
– The motion for a resolution on the reform of the UN forms part of efforts by the imperialist powers to conduct a reactionary reform of the founding principles of the UN, in a bid to record and 'legalise' the provisional imperialist rule as 'international law'.
The motion for a resolution and the statements by the Council and the Commission reveal how the ΕU and the USA are operating on the same frequency against the peoples and endeavouring to cloak their aggressive and barbaric policy in the mantle of the UN.
Among other things, they want to safeguard the right of intervention and of preventive war on the pretext of combating terrorism and to export democracy, so that they can strike at countries and grass-roots movements which oppose imperialism and do not choose capitalism as their social system.
The proposals by the UN Secretary-General dictated by the USA and the proposed EU and US positions seek to build a global mechanism consisting of the UN and the imperialist organisations (IMF, WTO, WB, G8 and so on) in order to consolidate the rule of big business. Nonetheless, the disagreements and infighting between them are exacerbating and, at the same time, strengthening the people's fight.
The UN is not suffering from democratisation measures. What it needs is for imperialist rule to be overturned and for the correlation of powers to change so that the preconditions can be created to international relations based on equality between states and peace.
. Today’s resolution of this House on reform of the UN (B6 0328/2005, moved by Mr Laschet) advocates disturbing and aberrant developments within the United Nations by calling, , for the introduction into international law of what are termed military ‘humanitarian interventions’.
Most seriously, though, the resolution opens the door to the possibility of pre-emptive warfare being mandated by the UN Security Council.
Those who would like to see the UN mandating pre-emptive warfare tread international law underfoot. Reforming the UN in such a way would amount to the UN hallowing the principle of ‘might is right’. Such a ‘reform’ of the UN would endorse the dangerous concept of pre-emptive warfare; it would be no more and no less than a programme in support of war. This is one reason why I am very glad that the Confederal Group of the European United Left/Nordic Green Left has repudiated this resolution.
The resolution may be seen as the European Parliament’s wish list in the run-up to the forthcoming EU-US Summit on 20 June 2005 in Washington. It contains a variety of proposals concerning the form to be taken by cooperation between the EU and the United States in a range of areas, including security policy, the environment, energy and the economy. Quite a few of the demands are constructive, but we do not believe that the EU should represent 25 Member States in relation to the United States, including within the field of security policy. We are therefore unable to support the resolution, either.
. The resolution tabled by the Right and by the ‘socialists’ ‘wholeheartedly’ welcomes the ‘improvement in transatlantic relations’ ahead of the EU/USA summit due to take place in Washington on 20 June, and the International Conference on Iraq, jointly arranged by the USA and the EU on 22 June. It seeks to give continuity to the dangerous objectives enshrined in the so-called ‘European Constitution’ and in the ‘European Security Strategy’.
They then reaffirm the need for ‘cooperation between the transatlantic partners based on a sound institutional structure’, to ‘resolve high-level political issues such as decisions regarding the use of force and issues regarding world order’, ‘on the clear assumption that working together brings more benefits for each partner than working in different, or indeed opposite, directions’.
Without concealing contradictions (rivalries), the resolution calls for partnership on the so-called ‘fight against terrorism’, on the ‘non-proliferation of weapons of mass destruction and the use of nuclear energy’, on relations with China, India, Japan, Latin America and Russia, on the situation in Ukraine, Lebanon and Kyrgyzstan, on negotiations at the World Trade Organisation and on the reform of the UN.
It also stresses that NATO should become ‘a genuine partnership of equals’ and calls for ‘a closer relationship between NATO and the EU’, which will strengthen relations between the EU and the USA.
In other words, this is imperialism in action ...
. The US and Europe as two global democratic systems share the same ‘non-state’ threat: terrorism and weapons proliferation. The need to act together to defend democratic and liberal values creates a new opportunity to renew transatlantic relations. Ms Rice made clear recently that the US needs and welcomes a strong, unified Europe that can speak with one voice. Nevertheless, this policy is not yet reflected in the US approach to EU citizens. Despite the fact that citizens of the new EU member countries in particular long strived for democracy and liberalism in Europe, and offered strong support to the US in its global pressure for democratisation, citizens of the new Member States are still perceived as a security threat to US home security. Therefore, I urge the Commission to start negotiations with the US authorities immediately, and tackle this issue as a matter of high political priority in its relations with the US. I urge the Commission to start immediately to negotiate the application of Visa Waiver programme for all EU citizens. I urge the Commission to use that call for strong, unified Europe and to ask the US to treat all EU citizens equally.
.– On behalf of the Group of the Alliance of Liberals and Democrats for Europe, Mrs Annemie Neyts, coordinator of the Committee on Foreign Affairs, points out that the ALDE Group has voted against the amendments tabled by the Group of the Greens/European Free Alliance and particularly against Amendments 8, 10 and 11 (climate change, new nuclear weapons and the Non-proliferation Treaty), in order to protest against the Greens’ habit of not joining in a common resolution and then of tabling amendments that have not even been debated during the negotiations on that common resolution in which the Greens played a part.
– The motion for a resolution reconfirms the 'blood ties' between the ΕU and the USA at the expense of the peoples and the common 'values' of the imperialist barbarity which unites them.
Despite their differences over the division of markets and lands, their effort to cooperate in order to strike at countries and peoples is manifest and is expressed in the proposal to conclude an agreement between them based on:
• the promotion of the 'democracy promotion' plan announced by Bush for his new term of office,
• the application of the US/NATO plan for controlling the Middle East,
• the common approach to increasing competition with China, India and Russia,
• the joint arrangements for setting up governments submissive to imperialism,
• the reactionary reform of the UN,
• closer links between ΝΑΤΟ and the ΕU in order to deal with grass-roots resistance.
The EU's overall policy, including the policy projected through the joint motion for a resolution signed by the 'conservatives' and social-democrat parties, proves that the USA and the EU are two sides of the same coin. They highlight the need for the peoples to fight to overturn the imperialist system as a whole and to directly strengthen their struggles and their solidarity in order to repulse the new aggressive plans of the new order. The Greek people must not allow their country to participate in the new imperialist plans.
The resolution on the situation in Uzbekistan is another example of the European Parliament’s ambition to strengthen the EU’s common foreign and security policy. We are opposed to this development.
In our opinion, Uzbekistan is not in the neighbourhood of the EU. We believe that, in this particular case, other organisations – such as the UN, the OSCE and the Council of Europe – have a mandate to engage in conflict prevention and to strengthen human rights. We therefore support the call initiated by the UN with the support of, for example, the OSCE for the situation in Uzbekistan to be the subject of an independent investigation.
. High levels of unemployment and low wages have once again prompted ordinary people to give vent to their displeasure in protest actions, this time in Uzbekistan. A gentle revolution of the kind that took place in Georgia or Ukraine is made improbable by the absence of an organised opposition elite such as they had.
It is a matter of certainty that Islamists are trying to turn this situation to their own advantage and that they will endeavour either to spearhead more popular uprisings or use terrorist attacks as a means towards their ends. Hence the threat of a civil war that would be even more explosive if reports of President Karimov being seriously ill were to turn out to be true.
The worldwide spread of Islamic terrorist activities makes it fundamentally important that this development be counteracted and a peaceful solution sought if at all possible. It is for precisely this reason that the brutal repression of the uprising and the prevention of any objective investigation into it risk transforming popular dissatisfaction into an ever more frenetic spiral of violence. Following the events with a USD 600 million contract to supply oil to China certainly sent out the wrong message.
Our trade agreement is worth EUR 16 million, and we should suspend it as a means towards ‘persuading’ the Uzbek Government to change course. That is the only way we will ever get this crisis hotspot under control.
. We voted against this report because it is a classic example of the neoliberal ideology supported by Parliament. The proposals that we tabled were mostly rejected. For example, they overlook the fact that the years since the establishment of the euro zone have been marked by slow economic and employment growth, rising unemployment rates and a transfer of productivity gains from workers to employers, as well as by the persistence of high levels of unemployment, poverty, social exclusion and income inequality in the EU.
They also take no account of the fact that the European Employment Strategy defined in November 1997, included in the Lisbon Strategy as defined by the Council in March 2000, has been the main instrument to promote the flexibility, adaptability and mobility of the workforce, wage adjustment and changes in wage composition, and the opening up to private interests of the bulk of social security services, including pensions and health, which had a negative impact on the quality and security of the jobs created, on workers’ rights and on income distribution, as well as on the general level of productivity.
. In the increasingly globalised world markets, it is becoming difficult for European businesses to remain competitive.
Internally, European industry is undergoing a period of intensive reconstruction with jobs being lost and manufacturing units shutting down. Certain regions and certain industrial sectors have seen radical changes to their employment model. The fact that economic growth in the EU remains below 2% is a further factor in this gloomy scenario.
For the EU to continue to be an area of economic, social and environmental progress, the Member States must implement reforms in their labour markets with the aim of improving workers’ employability and of making work pay. The reform of these social and fiscal policies must be approached in a coherent way, as prerequisites for sustainable development and growth.
Against this backdrop, the reform of the internal market, including the area of the freedom to provide cross-border services, will make it possible to achieve the economic growth that the EU requires if it is to generate more than 70% of the world’s wealth and jobs.
– The next item is the continuation of the debate on social inclusion in the new Member States.
– Mr President, ladies and gentlemen, Mr Öry’s report is, in my opinion, an important source of proposals, enabling the Commission and Parliament to take up the challenge of enlargement. In actual fact – and one is well aware of this through the debates currently enlivening the old Member States – the fear of social dumping brought about by enlargement is omnipresent, and, in my opinion, unfounded if adequate elements of a response can be found.
I would first of all like, as is unfortunately the custom in this House, to point out to the Commission that, if funding is not made available immediately in order to implement the recommendations contained in this report, it will go unheeded, however comprehensive it may be. The fight against all forms of poverty and all forms of exclusion is the prerequisite for putting Europe onto the road to social progress.
We had agreed in the Committee on Employment and Social Affairs that the responses required on the issue of social inclusion were not simply limited to the field of employment, but that they had to include other major social matters: access to education for all, without ethnic or social discrimination, in order to guarantee a common core of knowledge necessary for people to integrate effectively in society; access to quality health care for all: the fact that, even today, people can recover from cancer in one part of Europe and die from influenza in another will never be justifiable; access to housing for all, which is another of the themes of this report: council houses will have to be geographically spread out in an intelligent manner, in order to prevent any form of ghettoisation; the fight against all forms of discrimination, whether sexual discrimination in the workplace, racial discrimination or discrimination linked to disability or social circumstances, will have to be encouraged and supported.
Europe has now to offer protection: in order to progress, it must primarily be able to protect its people. The basic principles of employment, housing, training and health care are the very foundation of what ought to be the construction of Europe, a Europe that serves Europeans.
– Mr President, first of all I would like to congratulate the rapporteur on this excellent report. Many of the recommendations are valid for all Member States and not just the new countries.
I welcome the report in substance, but I think we should make a clear distinction between European and Member States’ responsibilities. The first weapon in the fight against social exclusion is of course jobs, jobs, jobs. We therefore need to revitalise our economy and reform our social security systems to lead people back to the labour market and not keep them in the poverty trap. The more or less permanent exclusion of 10% of our labour force from the labour market is an absolute disgrace to our civilised society.
The rapporteur rightly states that combating social exclusion is best done at local level. It is therefore worrying that in many countries – new and old, including my own – the financial position of local authorities is becoming increasingly serious. Local autonomy is meaningless without the necessary financial resources.
In fundamental rights policies and notably the fight against discrimination, the EU can and should play a key role. The EU has an outstanding track record on gender equality. It should be equally active in fighting racism and discrimination and it should be proactively defending and promoting equal rights and equal treatment for all.
In my view, the European Commission should be less timid. The European Union cannot turn its head and look away if blatant discrimination takes place, arguing that it is the responsibility of Member States. European values are universal.
The report highlights the importance of investing in children as the best way of promoting social inclusion. Giving children a good start in life and real prospects should be one of the key priorities.
– Mr President, ladies and gentlemen, thank you for giving me the chance to state my opinion on the draft report on social inclusion in the new EU Member States. I would like to begin by thanking the rapporteur for his work and congratulating him on having made a distinction in the report between social inclusion and egalitarianism or corporatism.
When creating special conditions for certain social groups, we must never lose sight of the fact that all citizens must be considered equal. Positive discrimination is as worthy of condemnation as negative discrimination. It is a fact that certain social groups have more or fewer differences or problems. I fully support solidarity with these groups. I am convinced that the best way to achieve their social inclusion is to create equal conditions for all of them. Administrative exclusion and preferential treatment for individual groups is not a path towards social inclusion, but towards continued social exclusion.
If we take into account the number of disadvantaged groups mentioned, and rightly so, in the report – or in other words women, single parents, people entering the job market, older people, the poor, those suffering ill health, disabled persons, carers, disadvantaged children, children under threat due to a lack of parental authority, linguistic minorities, refugees, immigrants, Roma, other ethnic minorities, the homeless, alcoholics and drug addicts – it would not be much of an exaggeration to conclude that ordinary, non-disadvantaged citizens are a threatened minority in society.
I do not believe that we will need to set up support programmes for those who have not succeeded in being included in a single threatened group. The report under discussion aims to fight exclusion, and I believe that – paradoxically – we have excluded 10 countries from the 25 Member States, all of which have equal rights, because they joined the European Union several years later. I firmly believe that, next time, the European Union will also tackle this type of exclusion, and that the next report on social inclusion will evaluate the situation in all the EU Member States.
The draft report refers to the draft Treaty establishing a Constitution for Europe. I am aware that the rapporteur wrote his report at a time when it was not yet obvious that the Constitution had been killed off. Since the people of France and the Netherlands rejected the draft Constitution for Europe, these references are groundless and should be deleted from the report. I thank the rapporteur for his good work, which is of benefit for the European Union and for my country.
–  Mr President, the rapporteur, and indeed the report itself, deserve credit for highlighting key issues and showing a great deal of sensitivity. To reiterate a point made by Mr Cabrnoch and Mrs in ’t Veld, however, the report’s exclusive focus on the new Member States is a glaring error, since the problems it discusses affect the EU as a whole. I should like to cite just one example, that being my own country, Poland. Over 60% of judges in Poland are women, and given that this is a profession of considerable social standing, it is hard to see how there can be any talk of exclusion. Similarly, women account for over 60% of doctors in the country, and Poland has more businesswomen in managerial roles than any other country in Europe. This begs the question of why a distinction has been made in the report between the old and the new Member States.
I should also like to alert this House to the fact that events of the kind we saw a few days ago in France, when Perpignan became a battlefield between Arabs and Roma, would be unthinkable in either Poland or a great many other new Member States. In my opinion, the cause of the clashes was social exclusion. What is more, acts of anti-Semitism of the sort that occur regularly in France and Germany would also be unthinkable in the new Member States.
The primary cause of social exclusion is destruction of the social fabric, by which I also mean the weakening of the role of religion. Religion, the Catholic Church and other religious organisations play an enormous role in weaving the social fabric and preventing social exclusion. Once again, my own country is perhaps the best example of this phenomenon, as both the divorce rate and the suicide rate in Poland are among the lowest in Europe. This shows that social exclusion is not in fact one of the country’s most pressing social problems.
The modern-day state is taking on too many duties that it is incapable of performing. The report says that the Member States should mobilise non-governmental organisations, confessional associations and the Church to participate in combating social exclusion, and yet it must be stated quite clearly that the state cannot issue orders of this kind. The state’s primary task should be to avoid interfering in such matters.
The final point I should like to make is that the term ‘social dumping’ appears in the report. This unfortunate phrase, which I find quite intolerable, now appears to have replaced the term ‘healthy competition’.
Mr President, ladies and gentlemen, during the French campaigns for the referendum, we repeatedly heard the tenors of the ‘yes’ camp in the Netherlands maintain that, in the enlarged Europe as described by the draft Constitution, there would be little risk of delocalisation, immigration of cheap labour to the richer Member States and unfair competition for SMEs in the older ones.
In my country, Flanders, there is now evidence to the contrary, for we see the Flemish transport industry being dealt heavy blows by cheap transport companies from Eastern Europe, and there are other examples I could mention. I am at any rate delighted that this report on social inclusion in the new Member States, maybe quite unintentionally, puts its finger on a number of difficulties, and indicates the immense structural social differences between the new Member States, many of which today are still struggling to come to terms with the catastrophic legacy from Communist times, and the fifteen Member States prior to enlargement.
Despite many sound proposals and suggestions – we all hope that the new Member States will achieve a level of prosperity comparable to that of their western neighbours as soon as possible – we should not be blind to the fact that social integration of the new Member States may also compromise the cohesion of the whole of the European Union. Consequently, when no protective measures are taken in order to avoid the risks to which our economies are exposed, and to which I have already referred, including social dumping, the reinforcement of social cohesion in the new Member States must go hand in hand with stringent measures that rule out unfair competition within the EU as a whole. If we do not do this, then the European leaders have not at all understood the protests by the Dutch and the French people over the past few weeks, soon, undoubtedly, to be followed by the Luxembourgers and the Danes.
–  Mr President, the subject of our debate today is one of enormous significance. It is a problem that affects not only the old EU Member States, but all Member States, albeit obviously to differing degrees.
Although much research has been carried out into social inclusion in Western European countries, the scale of this problem still tends to be underestimated in the new Member States, and these countries lack the tools to measure this phenomenon in a genuinely rational and objective fashion. In part, of course, this is a legacy of Communism, which was a system that attempted to eliminate social problems and to bestow transient joy on all its citizens by means of decrees. We are still struggling with the consequences of Communism and its ideology today, and all the countries that were subjected to this system face similar levels of social problems and unemployment.
Our countries are still lacking large-scale and complementary action plans to coordinate measures in the fight against poverty and social exclusion. The measures that are taken all too often resemble a chaotic struggle by public services to respond to problems that have emerged, and that have usually become urgent. There are a great many reasons why this is the case. Even if we leave those social groups that suffer social marginalisation as a result of non-economic factors out of the equation, the excessively high unemployment rate remains the most pressing problem, and its causes are deeply rooted in the economy.
Unemployment in Poland affects several dozen out of every hundred people. The unemployed frequently cut themselves off from society, and so this phenomenon is one of the reasons behind the sharp rise in today’s most malignant social disease, by which I mean helplessness and passivity in the face of the simplest everyday problems. These are always early symptoms of addiction in the broadest sense of the word, whether it be to help from the state or from others, or even to drugs or alcohol.
Of course, the governments of the Member States can and must be called upon to take decisive steps to speed up the process of social inclusion and to develop instruments that make it possible to improve the living conditions of those most at risk. At the same time, however, we are all aware that substantial amounts of money will be needed to fund the majority of these measures. One can only spend the money one has, and not the imagined sums one would like to have.
Any debate on genuine social inclusion must therefore be preceded by a discussion on how economic growth can be boosted in the new Member States. Such growth would facilitate job creation, and more jobs and higher incomes would mean that social problems and poverty could be better and more effectively combated.
We will be unlikely to achieve our goals if we rely exclusively on public funding and social and welfare assistance. I therefore welcome the Commission’s assurances that it will cooperate more closely in the fight against social marginalisation. At the same time, I should like to encourage the Commission to be consistent in promoting greater liberalisation of the market in services. Such liberalisation will boost economic growth in Europe as a whole, or in other words in both the old and the new Member States, and hence reduce social problems. This is our only hope of effectively combating a problem that poses a threat to all of Europe, and I would stress the word ‘all’.
– As the title of the report indicates, Europe is divided into new and old Member States. The report discusses social inclusion in the new Member States, yet it does not address the general social problems faced by Europe as a whole. Unemployment is a cruel fate for anyone, no matter where they live in Europe. It gives rise to many other related phenomena, be it mental stress, poverty or homelessness.
In one part of the report, the rapporteur draws our attention to insufficient workforce mobility. Yet Europe’s response to the mobility of unemployed persons is to impose what are known as protective or transitional measures. One of the serious reservations many old Member States had about enlargement was a fear of ‘economic migration’ and of the threat to jobs for their citizens.
What we have seen to date indicates that none of the countries that adopted transitional measures have so far filed any complaints regarding violation or avoidance of these measures. The countries that did not impose transitional measures on our countries, on the other hand, have not yet experienced any problems with an increased inflow of cheap labour. Moreover, many countries are benefiting from this cheap, well-educated and multilingual workforce, rather than complaining about it. One such example is the granting of ‘green cards’ to computer experts, or the massive recruitment of nurses for old people’s homes in the United Kingdom. Social inclusion should not only be high on our agenda during the debate on this report; we should also apply this principle with regard to other reports considered by this House.
If I may, I should like to take this opportunity to mention the debate on problems relating to working time and compliance with the principle that all working time must be regarded as legal working time, and that all overtime should be properly remunerated. However we conceal overtime, we tolerate a situation in which one employee works from morning to night, while others have no chance of finding employment and become homeless.
– Mr President, first of all, I would like to thank my colleague Mr Őry for his outstanding report – his first for this House, and one that persuades by its clear and penetrating depiction of the problems that exist in the new Member States. Congratulations, Csaba!
In the new Member States, around five million people are out of work, and the number is increasing, particularly among older people, women, single parents and workers without adequate skills. People with disabilities are marginalised; their chances of employment and of a secure income are diminishing constantly. My colleagues Mr Cabrnoch and Mr Libicki are quite right to point out that such situations also occur in the EU’s old Member States.
It is apparent from analysis of the situation in the new Member States that the transition from an economy directed by the state to a social market economy makes major structural problems inevitable. There is work for all to do in ensuring that this problematic period is of only short duration. Unemployment and deficient education are among the major obstacles to inclusion in society. As the community of our Member States is founded upon social values, it must defuse this social timebomb.
I agree with Mrs in 't Veld that job creation must have the highest priority; jobs, jobs, jobs, are what we urgently need. One way in which this may be accomplished is by decisive economic reforms that create favourable conditions for businesses. Financial incentives will have the same effect – tax breaks, wage cost subsidies and the cutting of social security contributions spring to mind. Small and medium-sized enterprises are in particular need of support, as is the case in all our Member States; they are potential creators of jobs and apprenticeships, for every single one of which we have to fight, for they are urgently needed.
The social partners have a crucial part to play in combating exclusion, supplementing the efforts of the public and private sectors, and dialogue between them must be stepped up. I see the foundation of trade unions and employers’ associations as a good idea, for both are needed. It is only when each has a large number of members that they will be enabled to take action, engage in dialogue and achieve a great deal. Exclusion is generally associated with inadequate education and training, and so these need to be improved, while, at the same, disadvantaged sections of the population need to be included. Let us use the experience we have already gained and involve businesses in this.
The last point I would like to make is that the fight against social exclusion is made all the more effective the more the Member States and social partners share information – including both innovative and time-tested practices – with one another. Like our rapporteur, Mr Őry, I regard this as a priority objective.
– Mr President, ladies and gentlemen, Mr Hasse Ferreira, who is unable to be here today, and I, believe that effective action should be taken to promote jobs and fight social exclusion throughout the EU. If we are to combat poverty effectively, we must create more and better jobs, and the quality of those jobs must be seen as no less important.
We wish to highlight the need to use incentives to encourage local organisations to support efforts to integrate more people into the labour market. This activity is important, because as well as contributing towards economic growth, it will also help to ensure that development is characterised by solidarity. In many Member States during the change of regimes and systems, labour rules and the nature of the labour market have also undergone significant change.
Ladies and gentlemen, under a new social and political model, the fight against unemployment and for social inclusion also entail improving the quality of education and lifelong vocational training. Other important aspects of this debate are the notion that access to housing is a factor in social inclusion, and the need for effective support for bringing young people with degrees or other high-level qualifications into the labour market, in order to derive maximum benefit from the qualifications that they have acquired in the education system. Including young people in the manufacturing sector will also help to modernise the economy.
Mr Hasse Ferreira and I would also like to highlight the proposal by the Committee on Women’s Rights and Gender Equality, which urges Member States to attach special importance to eradicating poverty, which affects women, children and ethnic minorities in particular.
In addition to attaching importance to competitiveness, the Lisbon Strategy also encompasses the European social model. In this context, the promotion of sustainable economic development, including the creation of more and better jobs, within the context of social cohesion, is key to ensuring that people of all States of the EU can be in a single market within a developed Europe that is characterised by solidarity.
– Mr President, Commissioner, ladies and gentlemen, the new Member States have undergone complex economic transformation over the last ten years, which has had a negative impact on various areas. The main factors contributing to social exclusion in many of the new EU Member States are high unemployment, almost no labour force mobility and problems relating to the social inclusion of people entering the labour market, women, older people, those suffering ill health, disabled persons and ethnic and linguistic minorities.
Strong economic growth and more jobs are basic prerequisites for the permanent sustainability of social welfare systems. In order to boost such growth, I believe that the transitional measures in place on the labour market with regard to the new Member States must be abolished. No statistical backing has been found for the grounds upon which these measures, which are intended to protect the domestic labour markets of some of the 15 old EU Member States, were introduced.
Education and vocational training systems that function effectively are further factors that boost growth. The number of people leaving education and vocational training early must be restricted, and it must be made easier to move from school to work, especially for those leaving school with low qualifications. Access to education must be improved for disadvantaged groups, and we must provide across-the-board support for life-long learning. A high-quality education system is one that is able to adapt effectively to conditions in a rapidly-changing labour market.
The Member States adopted measures to deal with the problems of poverty and social exclusion in the shape of seven key political priorities. Together with the implementation of this report, these priorities should contribute to an increase in the supply of labour. An accessible, sustainable and high-quality healthcare system will contribute not only to the fight against disease and vulnerability to social exclusion, but also to the maintenance of a productive labour force. Implementation of the content of the report on social inclusion in the new Member States can help improve quality of life in the EU Member States. I would like to join my colleagues in congratulating the rapporteur on his work.
. Mr President, I am impressed by the involvement of this House and I want to thank you for this important and stimulating debate.
I feel that we share a common view on most of the problems you have raised. Poverty and social exclusion remain very urgent challenges for the whole Union. We have made significant, but not sufficient, progress since the Union’s social inclusion process was instituted following the Lisbon European Council in 2000.
I can assure Mr Mann and Mrs in ‘t Veld that economic growth and jobs that promote social cohesion are among the priorities for Europe’s review of the Lisbon agenda. Furthermore, enlargement has increased the scale of the challenge. We have also been encouraged by the high level of commitment shown by the new Member States. The Commission fully shares the view that this process must be accelerated and is thus grateful to Parliament for the strong political support it has given to the Union’s social inclusion process.
In reply to Mr Libicki, I should point out that from now on the new Member States will be fully integrated into the process. The current report relates to the period before the accession of the ten new members.
Mr Őry and Mr Falbr highlighted the need for cooperation and partnership. I agree completely with this view. Member States are the key partners in implementing the Lisbon Strategy and their commitment to effective inclusion policies is a key factor for success. I equally share your view that the efforts of social partners and civil society are absolutely necessary in tackling the problem of poverty and social exclusion.
Mrs Bauer rightly mentioned the poverty risk faced by women, in particular single mothers, and children. Parliament’s Committee on Women’s Rights and Gender Equality, as well as the Commission, strongly advocate the principle of gender mainstreaming, an approach which is very useful for addressing the specific problems of women, particularly as part of social inclusion policies. Hence I very much welcome the fact that many new Member States are already applying a gender mainstreaming strategy or including the gender dimension in some of their employment and social programmes. Even in those new Member States where this has not yet been achieved, the joint inclusion memoranda have highlighted the need to pay more attention in this respect.
Child poverty is an EU-wide issue which touches the whole range of employment and social policies. It very often occurs when parents are unemployed or good quality jobs are lacking, or – as some Members rightly pointed out – it may result from the exclusion of particular groups, such as the Roma.
The EU is fighting against this phenomenon via the European employment strategy, as well as through specific policies, and rightly so. The fight will go on.
. –I would just like to ask if there is any possibility – given that there are now so few of us left in the Chamber – of holding the vote on the report at the mini-plenary session scheduled to take place in two weeks time, rather than today?
– In that case, Mr Őry, it would be more appropriate to request an adjournment at voting time. Obviously, as I myself will be the President of the sitting then, I will not oppose it. I believe, however, that it is more appropriate to request an adjournment at voting time.
– Mr President, with all due respect to my colleague Mr Őry, I wish to express my strong opposition to that. The item is on the agenda, and I think we should put it to the vote.
Mr Posselt, I suggest that you give your opinion on the matter in due course. We will debate it at voting time, and, if there is a request for adjournment, it will be submitted to the Assembly.
The debate is closed.
The vote will take place at the end of this afternoon’s debates.
The next item is the debate on five motions for a resolution on Bolivia.(1)
. – Mr President, Bolivia is regularly troubled by civil unrest and is currently ‘on the brink of civil war’, in the words of its President, Mr Carlos Mesa. Violent clashes between security forces and protestors, calling for economic reform and more rights for indigenous people, have been taking place in the streets of La Paz. The fear of escalating violence is growing by the day.
Such clashes should come as no surprise to anybody, since the causal factors have been in place for a long time. First, there exists a huge and unjust discrepancy in wealth distribution. Secondly, the indigenous population, peasants, and the long queues of the unemployed are largely excluded from economic and political life. Thirdly, about 85% of farmland is owned by only 15% of the population, and fourthly, although Bolivia is thought to have the second largest gas reserves in South America, this natural resource is not sufficiently used for the benefit of the people of Bolivia and is to a large extent taken advantage of by foreign multinationals and a small group of elite beneficiaries.
All the above, and much more, has led to the potentially explosive situation that we see today. The resolution before you mainly calls for continued efforts to deepen and broaden democracy in Bolivia and urges the EU and its Member States adequately to support the government to bring about a peaceful and just solution and avert a catastrophe of looming civil war.
– Mr President, in accordance with this Parliament’s Rules of Procedure, I believe that the initial proposer of this resolution, the Group of the European People’s Party (Christian Democrats) and European Democrats, should speak first.
– I am going to check this item of the Rules of Procedure, but, in the meantime, I will still give the floor to Mr Yañez-Barnuevo García.
. – Mr President, Bolivia is struggling between chaos and civil war. The collapse of the State institutions, the absence of authority and the disorder reigning in La Paz, in particular, make us fear the worst, if the worst has not already happened.
But what has happened in Bolivia to bring the situation to such extremes? There are many reasons: a succession of bad governments, the failure of fundamentalist neo-liberal policies, the despair of the impoverished masses excluded from the system, the predatory behaviour of the multinationals and — we must accept as well — the lack of understanding — or even worse, the indifference — of the international community.
The truth is that, today, Bolivia is a failed, ungovernable and profoundly unstable State whose situation may get even worse, making any solution more difficult and more costly.
I was in La Paz and Santa Cruz de la Sierra just a month ago, sent by the Spanish Government to assess the situation and to propose possible initiatives. Having re-read the report that I wrote, I regret that things have evolved in the way I predicted, but I do not deserve credit for that, I was not being a visionary; it was already obvious, as it was two years previously, that Bolivia was heading for the abyss.
On that visit, neither amongst the traditional parties nor the so-called ‘emerging parties’ nor amongst practically any of the political leaders did I find the least shred of a sense of direction for the State nor any lucid or generous analysis of what may be good for the country. All of them, or almost all of them, were calculating what was best for them personally: electing a constituent parliament, prefect elections in the nine departments of the country, a referendum on the emerging autonomous areas such as Santa Cruz de la Sierra ...
At that time I only came across one fundamental exception: the President himself, Carlos Mesa, whom I found to be a man with good intentions, who is trying to find solutions by means of dialogue and negotiation. But he was, and still is, a lone man, without a party, without parliamentary support, faced with a multifaceted opposition that were demanding contradictory solutions from him. At that point his only asset was high popularity and an unquestionable domination of television communications. Since he was willing — and he has stood by his word — not to put down demonstrations and street protests, the pickets of the most radical parties and unions took over the streets and forced him to resign. Furthermore, they have denied the Presidents of the Senate and of the Congress access to the presidency, though constitutionally they should be the successors to a resigned Mr Mesa, and have forced the President of the Supreme Court, the third in the order of succession, to become Head of State, but only so that general elections may be called in three months time.
Paradoxically, Mr President, that may be the only and the best democratic solution. But not because of the demands and calculations of the most radical factions, not because that would give the citizens back their rightful role which has been seized from them in the street, because ‘the street ’ has been taken over by minority sectors that do not have the support of the immense majority of the 10 million people of Bolivia.
What is the international community doing in the meantime? Not much. The issue has therefore been raised in this Parliament: the European Union must be a global player; the European Union and its Member States are the main investors in development aid to Bolivia. Because we want governability and stability for Bolivia and because our interests are at stake, the Council must instruct its Ambassadors to ensure that Bolivia can find a peaceful, democratic and free solution. Never again must Bolivia's wealth, such as silver, rubber or wood, be channelled abroad or towards an internal élite, rather than being used for the benefit of the Bolivian people.
– Before giving the floor to the next speaker, I am going to respond to our colleague, Mr Fernández Martín, who asked me to clarify an item of our Rules of Procedure.
Mr Fernández, when it is a case of speakers delivering a speech on behalf of their group, their order of speaking is decided on according to the size of the groups: hence, the Group of the European People’s Party (Christian Democrats) and European Democrats, followed by the Socialist Group in the European Parliament and so on. When it is a case of giving the floor to authors or of debating resolutions, the sequence is decided on according to the chronological order in which the requests to speak have been submitted. It is therefore not a case of belonging to the largest group, but of being the quickest.
To return to your question regarding Monday evening, the order of the three groups was: the Group of the Alliance of Liberals and Democrats for Europe, the Socialist Group in the European Parliament and the Group of the Greens/European Free Alliance. The PPE was not on the podium. That being said, there will be no problem with you, in your turn, taking the floor. I would remind you that it is a practice that is as old as our Assembly.
. – Mr President, the current situation of tension and chaos in Bolivia was, I fear, to be expected.
We have been aware for some time that broad sectors of civil society, in particular the indigenous people, peasants, workers and the unemployed, have been marginalised from the country's political and economic life. But we in Europe cannot act as if what is happening there had nothing to do with us. Twenty-six of the recently privatised companies are in foreign hands, many of them European, but that has not helped to resolve the crisis and has not given the population greater access to gas and water.
The problem is that we in the European Union are constantly supporting privatisation processes in Latin America within international bodies, without any guarantees that the minimum principles of corporate social responsibility will be complied with.
So what happens? Companies receive credits, they invest, they want to make money, but when there are mobilisations by local groups that have been excluded or due to price rises resulting from privatisation, the European companies then decide to leave and furthermore demand compensation for it, which aggravates the crisis even further.
For these reasons, if the European Union wants to retain a degree of credibility as a supporter of human rights in the world, it must investigate the actions of energy companies of European origin in Bolivia and in other places, and must be much more demanding in terms of compliance with the social responsibility rules by companies investing abroad.
. – Mr President, we are alarmed by the situation in Bolivia, which is the result of poverty and enormous social inequality, yet we are opposed to any foreign interference or any attempt at a military coup. We are also alarmed at the attempts at separatism on the part of certain economic interests in Santa Cruz, which are seeking to monopolise the country’s energy resources.
As such we hope that Bolivian society can reach a consensus whereby the management control of the country’s natural resources, especially the energy and water resources, can be returned to State hands and can contribute towards its development and towards the people’s well-being. We also hope that the ruling by the Constitutional Court can be implemented, which stated that certain energy conventions signed by the previous government with multinational companies were illegal, given that they had not been submitted for consultation to the Bolivian Parliament. Similarly, the perpetrators of the massacres of October 2003 must be brought to book and we urge the Organisation of American States to take precautionary measures on behalf of the leaders of the social movement who have been threatened, such as Evo Morales and Abel Mamami.
Lastly we call on the Member States to take action within the international institutions, and at bilateral level, with a view to cancelling Bolivia’s foreign debt.
. – Mr President, we do not know what is happening right now in Bolivia, which is experiencing some of the most dramatic times in its history.
The Governmental Palace, the home of the Presidency of the Republic, is known by the Bolivians as the ‘burnt palace’. It has been burnt down several times during the many popular uprisings in that country.
Opposite the Palace, in the Plaza de Armas de La Paz, there is a bust of President General Gualberto Villarroel, who was murdered, hung from a lamppost, in 1943 during one of the many insurrections that have taken place there. Fortunately, according to the information I received just half an hour ago, the presidential palace has not so far suffered any damage and the resigning President has just made a dramatic call to avoid bloodshed and civil war.
I believe it is my duty to acknowledge, on behalf of my group, that President Mesa has honoured his commitment never to use violence to put down protest movements and I regret that such an exceptional attitude, which is so unusual in a country with a history such as that of Bolivia, has not been reciprocated by the opposition leaders who, in my opinion, have been overcome by events and whose statements over recent hours have become more radical.
At this moment, in Bolivia, power is in the streets. At a time when the legislators are meeting in Sucre, because it has not been possible to access the Congress building in the capital, La Paz, due to the blockades, the foreign embassies have mobilised their emergency plans for evacuating the country.
Today, when we are getting ready to vote and to approve the resolution supporting the Bolivians and calling for respect and supporting the institutions and the constitutional laws, it only remains for me to call on God and on the Quechuan and Aymaran Gods to enlighten their leaders and to bless and protect the Bolivian people.
. – Mr President, Bolivia, of all countries, a country named after its liberator and first president Simon Bolivar, a man symbolic of Latin America as a whole, is in a state of ongoing crisis. Arriving in the La Paz basin, one is immediately struck by the glaring discrepancy between the beauty of the country and the incredible depression that hangs over the people. Someone once described Bolivia as ‘a beggar on a golden throne’, a throne at one time mainly founded upon ore, gold and other minerals, but now, increasingly, upon crude oil and natural gas. In view of the obvious risk that the country could become helpless in the hands of political and economic powers, we are of course obliged to do what we can to help keep it stable. Its neighbours include such major countries as Brazil, in respect of which my colleague Mr Deß has done such exemplary work by ensuring that measures are taken to ensure stability, particularly for agriculture, small-scale farmers and independent farms, along with the slow growth of a small business sector. This is the approach we must take in Bolivia too, or else the country faces the threat of disintegration, with all the resultant consequences for the political map of Latin America.
It is for that reason that we must work with all the means at our disposal towards a peaceful transition by way of new elections monitored by the international community, but above all towards the country’s speedier recovery, which will involve strengthening small farmers and small and medium-sized businesses, failing which the country, long at the mercy of conglomerates and conspiracies, risks generating conflicts that would suck its neighbours, including Brazil – particularly its Mato Grosso state – into their maelstrom. It is for that reason that this House needs to finalise a strategy for Latin America. Our Christian Europe forged the two continents of North and South America; there may one day be a bitter price to pay for our present neglect of the latter.
. Mr President, the European Commission is extremely concerned about the critical political situation in Bolivia. We are following the situation very closely.
Many countries in the Andean region have faced serious political and institutional crises in recent years, but events in Bolivia have shown it to be a particularly fragile and vulnerable state, not least because it is one of the poorest, least-developed and most unequal South American countries. The current increasingly anarchic climate, which culminated in Monday evening’s resignation of President Carlos Mesa, is deeply worrying.
At this delicate moment the Commission urges all Bolivian citizens, rich and poor, of all ethnic origins and from all regions of the country, to pursue their respective demands and aspirations peacefully, by means of dialogue, within the framework of democracy and the rule of law and in accordance with the constitution.
Whilst we are relieved to note that up to now, as far as we are informed, there have been few injuries during the recent unrest, it is now absolutely vital that Bolivia’s political leaders and civil society work together to extricate their country from its current difficulties in a spirit of peace, dialogue, tolerance and national reconciliation.
The histories of both Europe and Latin America show that violence or non-democratic solutions do nothing to bring lasting peace or prosperity to their citizens. Their heartfelt but often conflicting demands and aspirations can only be tackled successfully by working together to generate consensus and unity. In that regard, the Commission hopes that the efforts of the Catholic church to organise a national dialogue and ensure a smooth constitutional succession will continue and will be successful.
The Commission has been making a real and practical contribution to supporting dialogue in Bolivia by using our rapid reaction mechanism to provide up to EUR 185 000 to the Club of Madrid to implement a six-month programme of high-level consultancy and support for consensus building and strengthening of leadership skills, which started in mid-April and will continue in the run-up to the long-awaited constituent assembly.
The Commission and the Council have also worked in close collaboration to prepare an EU action plan for Bolivia, which was adopted in mid-May. It provides a framework for coherent and structured common action by EU institutions and by the Member States jointly and individually. The action includes engaging in constructive political dialogue, providing support for the constituent assembly, respect for the rights of indigenous peoples, exchanges of experience with different models of regional autonomy and providing constructive input and the benefit of EU experience in securing the benefits of foreign investment for all Bolivians.
Bolivia has also been included in the list of eligible countries for the European initiative on democracy and human rights for 2005-2006. In the Bolivian context, projects related to training, monitoring and consciousness-raising in the fields of democracy and human rights, projects that promote the rights of minorities and indigenous peoples and projects that support the role of civil society in conflict prevention are all eligible for support. There is, unfortunately, only limited scope for such support to be implemented while Bolivia is gripped by its present crisis.
The Commission welcomes the motion for a resolution by the European Parliament, which would underline the need for full respect for democracy and the rule of law and would add a further very important EU voice to the calls for dialogue.
– The debate is closed.
The vote will take place presently, at the end of the debates.
– The next item is the debate on six motions for a resolution on freedom of the press in Algeria.(1)
. – Mr President, I would like to congratulate the secretariat of the ALDE Group, to which I belong, for submitting the application so quickly and thus giving me the privilege of being the first to speak in this debate.
In Algeria, President Bouteflika’s Government continues, through judicial procedures lacking in any credibility, independence or justification, in its attempt to silence journalists who are considered by the governing regime to offend or attack the President or the government. In fact, these so-called attacks are no more than the ordinary independent criticisms by political journalists we see on a daily basis in all free democratic countries.
As a result of this war on the free press, numerous journalists are being dragged before the courts and many have been imprisoned or savagely fined. The list is long and the cases of the editor of the daily newspaper , Mr Fouad Boughanem, and the cartoonist, Mr Hakim Laâlam, who were sentenced by a court in Algiers to two months in prison and fined 250 000 dinars for defamation, are recent examples. As indeed is the case of publisher Mohammed Benchicou, already in prison for libel offences, whose transfer to hospital for much needed treatment – requested by the prison doctor – the courts have refused to approve, even on humanitarian grounds.
We call upon the Algerian Government to respect the principle of freedom of speech and to stop harassing journalists in an attempt to silence the voices of the democratisation process and the opposition press.
. –  There is nothing new about problems relating to freedom of the press in Algeria. Since the early 1990s, journalists and intellectuals in the country have suffered constant pressure, attacks and arrests. I need only mention the fact that around 60 journalists were murdered during the civil war of the 1990s.
At present, the main problem is that the Algerian state authorities are openly hostile to the private press, and the international community must respond to this threat. A number of Algerian publications are the target of frequent and routine persecution. Official censorship is imposed, and the state is the sole owner of the printing houses. Publishers are constantly in debt to the latter, which means that the state gains even greater control over both the press and the media market as a whole. Journalists face huge problems, as it is inordinately difficult for them to work under such conditions. They have no official status, no employment contracts and no regular wages, and in practice their trade union is not yet worthy of the name. Lawsuits against many journalists are in progress, while a great many others have already been sentenced to prison. It is not hard for the authorities to put pressure on the press and to control and curtail its freedom under such circumstances, and yet the press is a key source of information and a powerful tool for shaping public opinion.
In order to promote democracy and respect for fundamental civil liberties in Algeria, which after all is one of the EU’s neighbours, we should take firm action to boost the status of the independent media and to foster the provision of information that is both pluralistic and diverse.
I would call for the EU to give priority to freedom of the press, the strengthening of democracy and respect for human rights in Algeria when pursuing its neighbourhood policy in the Mediterranean region.
. – Mr President, freedom of expression and freedom of the press are one of the foundations upon which any democracy that wishes to respect human rights must be based.
It is for this reason that the European Initiative for Democracy and Human Rights supports the development of pluralist media and the strengthening of independent media, including in Algeria, and it must continue to do so.
In this regard, I must say that I am worried about the current situation of the free press in Algeria, particularly following the reform of the Penal Code adopted in 2001 and, specifically, the provisions laying down long prison sentences for defamation. It would therefore be an excellent gesture on the part of the Algerian authorities, within the framework of the Euro-Mediterranean neighbourhood policy and the Association Agreement, to release the journalists convicted of defamation without delay, to lift the state of emergency and to cease persecuting the Algerian private media.
All of this would contribute enormously to developing and strengthening the rule of law and conforming to the provisions of Article 2 of the Association Agreement.
. – The Republic of Algeria is a very important partner for the European Union Member States. Wide-ranging economic interests are involved, and not only for France. Millions of people come from there to work in the European Union. There have always been several linguistic and cultural groups in the country, but alongside this wealth of languages and cultures there is still a sharp divide between the purely Islamist, hard-line Arab and quasi-European approaches, particularly since independence was gained. The European approach is connected with the use of French as a second official language in public life and in schools. Unfortunately, it must be taken on board that the Arab approach is often associated with suppressing traditional democratic freedoms. The question now is how democratic tendencies can be supported in Algeria.
Ladies and gentlemen, before voting on the report I would ask you to give priority to promoting democracy. From what I know of everyday life in the Czech Republic, a country where over 80% of the press is in the hands of two foreign owners from one of its neighbouring countries, I can say that, in certain circumstances, press freedom is crucial for countries. The Confederal Group of the Greens/European Free Alliance naturally supports the motion for a resolution.
. – Mr President, Algeria’s history has not made it an ideal breeding ground for democracy, human rights and a free press. The country was liberated after a very violent war of independence against the French colonial power, which lasted for many years, only for its budding democracy to be toppled by Boumedienne’s . After years of stagnation that resulted from that, elections were called; had they not been cancelled, they would have been won by Islamic fundamentalists. Since then, the country has been ruled by the military and bureaucrats who combine their fear of fundamentalism with an Arabic nationalism that is hostile to the Berber minority and turns its back on 130 years of French cultural influence.
The Neighbourhood Policy that the European Union intends to develop cannot be indifferent. It would be a big mistake if we turned a blind eye to such fundamental rights as the freedom of expression of opinion and information. At the next exchange with the Algerian parliament, we must at least bring up the measures against newspapers and journalists. I hope that the Council and the Commission will rate human rights more important than gas supplies and other economic interests.
. Mr President, the European Commission shares the concerns of the European Parliament and the international community on democracy in Algeria.
With the assistance of our delegation in Algiers, we are following events in the country very closely, particularly as regards fundamental freedoms, media and freedom of the press. All these issues must be seen against the background of a political dialogue with Algeria that has been relatively neglected in the past. So far, in the absence of a legal framework, the Commission has had somewhat limited scope for raising these issues with the Algerian authorities. Even under those circumstances, however, in bilateral encounters with Algerian official counterparts or at EuroMed ministerial meetings, the Commission has always urged respect for fundamental values such as democracy, observance of human rights and the rule of law.
As you know, the EU-Algeria Association Agreement has recently been ratified by all EU and Algerian partners. It is expected to enter into force on 1 September 2005. The ratification of the Association Agreement has created political momentum for a renewed political dialogue on all sensitive matters, including those related to the enforcement of Article 2 of the Agreement regarding the promotion of democracy and the rule of law and respect for fundamental freedoms.
The first Association Council should meet by the end of the year, under the UK presidency. On that occasion, the Commission will wish to establish links and contacts with its Algerian counterparts with a view to working on key issues relating to the implementation of the Association Agreement, including human rights and democratisation. Once the key issues and links have been established, we intend to set up technical subcommittees as quickly as possible to implement the most important aspects of the Association Agreement, including human rights and democratisation.
Once Algeria is ready to enter a new phase in the reinforcement of its bilateral dialogue with its European partners, this preparatory work will be the basis for finalisation of a joint European neighbourhood policy action plan, in which issues such as human rights, democratisation, political and institutional reform will feature prominently.
In the meantime, the Commission will use all the means at its disposal to pursue a constructive dialogue with Algeria on those issues and will continue to encourage the Algerian authorities to abandon their attempt to criminalise defamation.
The debate is closed.
The vote will take place presently, at the end of the debates.
– The next item is the debate on seven motions for a resolution on Azerbaijan.(1)
. – Mr President, the Government of Azerbaijan is continuing its crackdown on opposition political groups. On 21 May, the police and paramilitary forces beat up and arrested participants in a peaceful opposition rally in Baku. The official excuse was that permission to hold the rally was denied and this despite an apparent order of 12 May from President Aliyev, instructing government authorities to respect freedom of assembly. Dozens of civilians were arrested in that incident and many journalists were beaten up by the police.
It is worth noting that the purpose of the rally was to voice the need for amendments to Azerbaijan’s election laws, in order to prevent the authorities from falsifying election results, to ask for the creation of an independent public broadcasting authority, and to demand the prosecution of the murderer of the independent journalist Elmar Huseynov, who was shot dead outside his apartment last month.
In other police operations, scores of known opposition activists, including the heads of youth organisations, were rounded up and mistreated. Parliamentary elections are due in November and it seems that a repeat pattern of violence instigated and carried out by the State is starting again, as it did before the 2003 elections.
We call on the Government of Azerbaijan, and in particular President Aliyev, to proceed quickly with the necessary electoral reforms and to show the necessary respect for its citizens’ right to free, fair and democratic elections.
. – Mr President, I do not want to say very much about this report other than to echo some of the remarks that have been made by the rapporteur. Since the break-up of the Soviet Union, the South Caucasus countries have clearly been through a very difficult period and some of them are making better progress than others. I think we all want to see the human rights situation improved. There are a number of internal conflict situations that are causing considerable concern and I think that we in this Parliament should be adding our support to the President and to the authorities in Azerbaijan.
My Group will be supporting the first, but not the second, part of the Verts/Ale Group amendment after recital J. However, I urge all colleagues to give their support to this resolution and we should do what we can to assist the people of Azerbaijan.
. – Mr President, for 15 years, the collapse of the Soviet Union has resulted in major changes in Central Europe, while in the east, the authoritarian forms of government have remained virtually intact. They have carried out privatisations and major cuts in the public sector, resulting in a large group of new poor people. This led to anything but European-style parliamentary democracies. The one-party states were replaced by small dictatorial profiteering cliques regarding themselves as answerable to nothing and nobody. In Ukraine and Georgia, popular movements against such authoritarian leaders received support from the West, and rightly so. In Belarus too, where such a revolution has not yet been successful, the opposition, though weak, can count on much external sympathy. This is in contrast to former Soviet Republics, including Uzbekistan and Azerbaijan, where America has now gained major military and economic footholds, but where there has, to date, been no such external support for popular uprisings. The regimes’ opponents risk jail or the death penalty, and there is no chance of free elections. In the coming weeks and months, Europe will need to manifest consistent solidarity with the opposition movements that focus their efforts on democratisation from the inside.
. – Mr President, Azerbaijan became independent after the collapse of the Soviet Union in 1991, but has lost 16% of its previous territory in a short-lived war over the ethnic Armenian territory of Ngorno Karabakh with neighbouring Armenia and must now support some 570 000 internally-displaced persons.
Corruption is endemic in Azerbaijan and the promise of wealth from its oil reserves is, as yet, unrealised. It suffers from terrible ecological problems in the Caspian Sea as a result of DDT and toxic defoliants used in cotton farming. It enjoys close military and political links with Turkey, and the EU has strong interests in securing the energy corridor that supplies Western countries with its oil and gas, and also maintaining Azeri cooperation in the fight against international terrorism in the face of recent allegations from Russian sources that Azerbaijan has supported Chechen separatists.
President Aliyev was elected in October 2003 in a contested and deeply-flawed election condemned by international observers. But Azerbaijan’s President has committed himself now to holding free and fair parliamentary elections this November. The 4 June opposition rally went peacefully, as just two weeks previously police had beaten back opposition protestors who tried to hold a rally in Baku despite an official ban, and dozens were arrested. The final decision regarding the location of the rally was taken after negotiations between the Baku mayor and opposition leaders, who have now warned of dire consequences if falsification is used again in the November elections. Some observers even predict that Azerbaijan will eventually see an uprising similar to those that occurred in the toppled regimes of Georgia, Ukraine and Kyrgyzstan.
The recent unsolved murder of editor-in-chief, Elmar Huseynov, has raised accusations of government involvement and a relative of the exiled former speaker and opposition figure, Rasul Gouliev, the UK citizen Almaz Gouliev, has been arrested on the allegedly trumped-up charge of a pistol being found in her bag, apparently in order to deter Mr Gouliev from returning for the elections.
Azerbaijan is clearly far from being a model democratic and stable Council of Europe state and the EU must now do everything possible to promote democracy and human rights there.
. – Mr President, Commissioner, the internal situation in Azerbaijan is highly explosive and deserves our attention.
The main reason is the growing dissatisfaction, not to mention downright disillusion, with President Aliyev’s authoritarian regime. Worryingly, this popular discontent is finding an increasingly Islamic expression. Suffice to say that at the moment, 20% of Azerbaijanis favour the introduction of , the Islamic law, and Azerbaijan does not have a Western outlook either. This significant internal dissatisfaction can be attributed to several causes. For example, the true unemployment rate, despite the oil and construction boom, is very high, being estimated at 20% to 30%. Furthermore, the current presidential government owes its dire popularity ratings to its practice of silencing the opposition in the electronic media, obstructing, where possible, the opposition’s public manifestations, and to a hardly representative voting system characterised by ballot-rigging. The latter is, in fact, a national tradition, which is taking on ever more refined forms these days.
Can the European Union, as one of Baku’s official partners, do anything at all to help Azerbaijan develop peacefully and democratically? What is called for in any event is clear language from Brussels about how reprehensible its government’s repressive practices are, as is close, European observation of the ballots in the parliamentary elections planned for November. I hope that the Council and Commission will be firm in calling President Aliyev and his political entourage to account about the enormous political risks of repressive policy not merely in a national, but also in a much larger, regional, context.
. – Mr President, no political transition is easy. It is no doubt even more difficult for some of the former autonomous republics of the Soviet Empire: the conflicts taking place at the moment in the three countries of the South Caucasus are largely due to the ghastly legacy of Stalin who, in his ‘divide and rule’ strategy, had reattached Ngorno Karabakh to Azerbaijan.
Today, the deadlock over Ngorno Karabakh is one of the main reasons for the stagnation of the region. As long as it remains unresolved, no prospect of development can be hoped for in that region, which is, however, a natural bridge between the European Union and Asia. Azerbaijan’s difficult economic, social and political situation is a direct outcome of this tense status quo, if only as a result of the large number of refugees and of displaced persons from within the country itself, who are a heavy burden on the country. Whilst there are renewed hopes of an improvement in the overall situation in the country, thanks to the opening of the Baku–Tbilissi–Ceyhan pipeline and the dividends accrued from extracting oil from the Caspian Sea, that in no way excuses the repressive attitude of the authorities towards the opposition.
Azerbaijan voluntarily made the decision to turn towards Europe by requesting accession to the Council of Europe. Europe laid down the rules of democracy for guidance. By first of all signing an initial Partnership and Cooperation Agreement in 1999 and by integrating it in its new Neighbourhood Policy, the European Union then indicated its willingness to support Azerbaijan in its democratic process. Today, the Union has a right to expect progress along those lines.
Whilst there is reason to be very pleased about the release of political prisoners and the presidential decree calling for international laws to be enforced with regard to respect for citizens’ democratic rights, the events that took place in Baku in May – the ban on meetings held by opposition parties and the arrest and imprisonment of opposition activists – are not acceptable.
In view of the fact that we wish above all to support our friends in the South Caucasus, in general, and in Azerbaijan, in particular, we call on President Aliyev and his Government to make every effort to ensure that the forthcoming legislative elections in November 2005 are conducted in a legitimate and transparent manner and that the opposition candidates can freely conduct their campaigns, in complete safety and with fair access to the media. That will be a powerful token of the government’s willingness to make a more in-depth commitment to the road to democracy, to which it had made an official commitment during the meeting with our parliamentary delegation.
. – Mr President, ladies and gentlemen, as has already been said, Azerbaijan is one of our partners in accordance with Europe’s neighbourhood policy, into which it was incorporated at this House’s insistence, even though – in common with all the other republics in the Southern Caucasus – it had not formed part of the first round. In Azerbaijan, then, we have a relatively demanding programme; it is on the basis of our principles, our values and our rule of law that the Azerbaijani state, too, is to act.
The country report that the Commission has drawn up, which is intended to result, over the coming months, in plans of action, offers us the opportunity to give a shot in the arm to the process of democratisation and establishing the rule of law. While not using the same language in every instance, we should weigh our words when articulating criticisms and denounce really serious human rights violations for what they are.
Nothing of what I have just heard from my fellow Members about the increasing number of arrests, about the absence of free elections – as Mr Meijer said – or the introduction of sharia law in Azerbaijan, which really is a tragedy – gets to grips with the reality of what is going on there. We have to bear in mind in which region the country is situated. This week, we have been discussing Uzbekistan, a country where the government had between 400 and 500 civilians shot for going on a demonstration, and here we are talking about what happened on 21 May, when a few demonstrators were arrested and then released after a few hours, and then on 4 June, when the government gave permission for a demonstration by the opposition. That may well be nowhere near our idea of what democracy and the rule of law are like, but I think we have to bear these things in mind in our assessment of these events and in the language we choose when describing them.
It is indeed the case that we have to observe these elections. They are due to be held in November, and the European institutions must not make the same mistake that they did in Ukraine, where we did not at first take the elections at all seriously and did not follow their progress. Mr Solana, the High Representative, woke up to the situation only when the Ukrainian people took to the streets to demonstrate against the electoral fraud that had been going on.
It follows that we in this House should, over the coming weeks and months, keep an eye on how this process progresses. We should send a delegation of observers and make use of the action plans now coming into force as a means of helping a country that is in a very difficult region, and parts of which are under occupation, yet which is determined to move towards democracy and towards becoming a good European neighbour. In so doing, we will be serving our own European interests, as well as democracy and the rule of law and human rights, better than if we were simply, with words of harsh criticism, to lay into countries with whose circumstances we are insufficiently familiar.
. – Mr President, I echo the fine speech of my Group colleague, Mrs Isler Béguin, in stressing how important the timing of this resolution is to Azerbaijan as it faces elections. I visited the region last month with Scottish Parliament colleagues, because we are keen to reach out to these countries with our experience of social democratic and civic nationalism. In that region, the events in one country all too often have serious ramifications in another. In that vein, I would commend to you in particular paragraph 10 of the resolution and the reference to the fragile civil society in Azerbaijan, because that is the key to a long-term solution for the region’s problems.
It is not for us to tell Azerbaijan, Georgia or Armenia how to run their affairs, but with the benefit of our experience we can reach out to a region that is looking to the EU for help, inspiration and perhaps even leadership. I hope this resolution will give an added impetus to the Union’s dealings with this troubled region and the positive experience that we can bring to its future.
. – Ladies and gentlemen, whenever I hear the name of the Caucasian republic of Azerbaijan, I think of enormous oil wealth and a presidential regime that is tough in comparison with the democracies in the rest of Europe; I also think of problems with neighbouring countries, in particular the conflict in Nagorny Karabakh.
The country’s huge wealth is in stark contrast to the growing poverty among its population. As mentioned by one of the previous speakers, those currently living as refugees still have no home, in contrast to the situation in Armenia, for example. The logical result of this social tension is the undemocratic measures taken by the government that are criticised in the resolution under debate. Of course, the aspect of the political system that has been the target of harsh criticism is the fact that it is possible to arrest large numbers of people for having participated in demonstrations or unrest, without any clear individual charges. That they were released is another matter. Journalists and opposition politicians were present among those arrested, and this is something that must be roundly rejected anywhere in the world. Releasing them, however, does not solve the problem, in particular when the country in question is a member state of the Council of Europe.
We should support the development of common democratic values in this Caucasian republic, and not allow the mediaeval Islamist forces to be given the green light.
. –  Today we are discussing violations of human rights and democracy in Azerbaijan. This country is the latest in a series of Soviet republics to fight for independence, following Georgia and Ukraine.
At least several dozen protesters calling for democratic reforms in the country were arrested during the recent demonstration in Baku. Even prior to this, over 100 people had been sentenced to prison for expressing their political opinions and opposing the government, following the rigged presidential elections of 2003. A great many opposition activists, journalists, teachers and casual bystanders have been caught up in the wave of violence unleashed by the authorities.
Azerbaijan is turning out to be a typical example of a country that has undergone superficial transformations. Its much-trumpeted democracy is nothing other than a facade behind which the totalitarian leaders of the Communist party have exchanged their party membership books for cheque books. They have amassed fortunes at the expense of society by manipulating people who have been deprived not only of their rights, but also of their property. As Pope John Paul II once said, the warped idea of freedom as entirely unencumbered liberty and licence still poses a threat to democracy and free societies.
We are in favour of justice and truth, so we support the opposition’s demands that democratic principles and freedom of speech be respected and that there be no more intimidation or violence. We also support their calls for the punishment of those who murdered Mr Huseynov and Mr Djalilov, those members of the opposition who died in unexplained circumstances.
–  Mr President, will Azerbaijan follow in the footsteps of Georgia, Ukraine and Kyrgyzstan? If only it could! The situation in this country is worrying. Not long ago a leader of the democratic opposition died in mysterious circumstances, following the death of another opposition leader earlier this year. At the same time, however, even tragedies of this kind and other forms of persecution, such as the arrest of 29 opposition activists in mid-May, do not alter the course of history and cannot reverse its tide. The 70 000-strong crowd of demonstrators last Saturday in Baku was well aware of this fact.
The fight for democracy in Azerbaijan is also a fight for stability, of which there is an urgent need in the country. To put it bluntly, Azerbaijan is a major centre of Caspian Sea oil production, particularly since the opening of the USD 4 billion pipeline between Baku, Tbilisi and Ceyhan in Turkey, which will reduce Western dependence on Middle Eastern oil. The pipeline’s target capacity is one million barrels of oil per day.
Five days ago, following the recent demonstration, the leader of the opposition party Musavat said that Azerbaijan deserved democracy and was out to get it. He was speaking the truth, and the European Parliament should help ensure that this is what happens.
– Mr President, the opening of the Baku-Tbilisi-Ceyhan oil pipeline has ushered in a new era for Azerbaijan. However, the new economic challenges which are arising must be followed by a series of reforms at political and social level. Otherwise, they will lead the country to results which are the opposite of those anticipated, such as even greater unemployment and a wider social gap.
Azerbaijan must make good use of these developments and move towards democratisation. We urge the Azeri Government in the motion for a resolution to respect democratic values, including the right to a different opinion, and to start an open dialogue with the opposition, in accordance with the undertakings which it has given within the framework of the OSCE and the Council of Europe. A political environment needs to be created which will foster political pluralism, in order to ensure that the elections next November are conducted democratically.
We roundly condemn the murder of the journalist Elmar Huseynov, the ban on rallies, such as the recent rally cancelled by the Mayor of Baku on 21 May, and the cases of infringement of judicial independence, and we call on the country to dynamically promote institutional, legal and administrative reform. It must be made clear to the present Azeri Government that the European Union roundly condemns all forms of antidemocratic practice.
I call on the House to vote in favour of the motion for a resolution which we are debating today and I express the hope that our intervention will be taken into serious account by the Azeri Government.
– Mr President, ladies and gentlemen, Mr Laschet, opposition by three right-wing parties – three nationalist parties – has been suppressed in Azerbaijan, in advance of the opening of the Baku-Tbilisi-Ceyhan oil pipeline. The mass arrests have, in fact, deprived of their leadership the political opposition and the local human rights watch organisations challenging the patently fraudulent election.
It is the usual story of the US sheriff controlling oil resources around the world. Wherever US soldiers do not move in, as they have done in Iraq, their political mercenaries move in: this is what is happening in Colombia, Azerbaijan, Georgia, Kazakhstan, Turkmenistan and Madagascar. It is an operation begun immediately after the fall of the Berlin Wall and the end of the Soviet Union. In order to safeguard its interests, the United States supplies millions of dollars in weapons and dispatches military advisers to the whole of the Caucasus region.
By condemning the Azeri regime, the European Union is in fact condemning the US policy of exploitation. In order to protect human rights and democracy, we have to challenge US policy and interests.
. Mr President, the European Commission shares the concerns of the European Parliament and the international community on human rights and democratisation in Azerbaijan. We are following the events in the country very closely, particularly as regards fundamental freedoms, the media and the right of expression and assembly. We are also closely monitoring preparations for the November 2005 parliamentary elections and urging the Azerbaijani authorities to ensure that they are conducted in full compliance with OSCE commitments and other international standards for democratic elections.
Some Members have asked if we should send a team of observers to the forthcoming parliamentary elections in Azerbaijan. In line with standard practice in the OSCE region, a European Union election observation mission will not be deployed for the elections in Azerbaijan. Instead, support will be given to the OSCE/ODIHR election observation mission that is to be deployed. The Commission will also consider whether, in line with recent actions and in connection with the elections in Ukraine, Moldova and Kyrgyzstan, financial support can be provided to the OSCE/ODIHR fund in order to widen participation in election observation missions, to enable more observers from central, eastern, south-eastern Europe and the former Soviet Union to participate.
All these issues and activities must be seen against the background of Azerbaijan’s inclusion in the European Neighbourhood Policy, as decided by the Council in June 2004. At its meetings with the Azerbaijani authorities, the Commission has always stressed that the European Neighbourhood Policy necessarily implies sharing fundamental values such as democracy, respect of human rights and the holding of genuinely democratic elections.
As you know, on 25 April 2005 the General Affairs and External Relations Council decided to offer Azerbaijan the opportunity to develop an ENP Action Plan with the European Union and I hope that will be finalised before the end of this year. Human rights, fundamental freedoms, genuinely democratic elections and democratisation will be amongst the main priorities of this document, which will provide overall guidance for future relations between Azerbaijan and the European Union.
Moreover, the Commission is assisting Azerbaijan with its institutional, legal and administrative reforms through the TACIS programme. This whole range of issues is one of the two main priorities chosen for the TACIS National Action Programme 2004-2005.
Last but not least, the Commission is also providing financial support through its European initiative for democracy and human rights. Five regional projects are currently being funded in the southern Caucasus for a total amount of over EUR 5 million. The Commission will continue to use all the means at its disposal to pursue effective protection of human rights in Azerbaijan and to make sure that the democratisation of the country progresses smoothly in the near future.
– The debate is closed.
The vote will take place in a moment.
The next item is voting time.
. The reason why I voted in favour of the Öry report is its topicality regarding the issue of social inclusion in the 10 new Member States. The rapporteur has given a detailed account of the basic challenges faced by the new Member States in fighting poverty and social exclusion. It was mostly MEPs from the new Member States who presented arguments highlighting the seriousness of this topic during the debate. Their speeches centred on the theme of poverty, which also involves the social inclusion of children, or in other words has an impact on the prospects of the new generation. By way of example, statistics indicate that in my country, Slovakia, as many as 21% of citizens live below the poverty threshold, mostly in less-developed regions of the country. This report provides a basis for addressing the tremendous challenge faced by the EU in achieving the ambitious Lisbon goals of employment growth, social cohesion and sustainable development. The EU’s progress will depend on its approach to the fundamental rights of the EU citizens who are most at risk, and who mainly live in the 10 new Member States. This approach should be guided by social inclusion and the fight against all forms of discrimination.
One report is on employment and productivity and their contribution to economic growth, and the other is on social inclusion in the new Member States.
Both reports contain general recommendations on how the EU Member States should conduct their economic policy. Even though we are able substantially to support quite a few of the proposals, it is not for the EU to lay down such policy. Through institutional competition, countries should of their own accord find suitable solutions as to the way in which economic policy is to be shaped.
Those countries that introduced transitional rules governing labour mobility in connection with the ten new Member States should be entitled to retain these. It is a good idea, however, to revise the rules because the problems arising from the free migration of labour from the new EU countries have been dramatically exaggerated.
For the above-noted reasons, we are voting against both reports.
I declare the session of the European Parliament adjourned.